Case 1:21-cv-02020-RM-KLM Document 1-2 Filed 07/26/21 USDC Colorado Page 1 of 19
                                                           Exhibit B - Musical Compositions



     Track                                          Registration No.                  Plaintiff(s)
 1   100                                            PA0001967787                      Sony Music Publishing (US) LLC (f/k/a Sony/ATV Music Publishing LLC)
 2   A Bigger Picture Called Free                   PA0002086726                      Sony Music Publishing (US) LLC (f/k/a Sony/ATV Music Publishing LLC)
 3   A Man Who Was Gonna Die Young                  PA0001998305                      Sony Music Publishing (US) LLC (f/k/a Sony/ATV Music Publishing LLC)
 4   A-YO                                           PA0002127346                      Sony Music Publishing (US) LLC (f/k/a Sony/ATV Music Publishing LLC)
 5   Addiction                                      PA0001162450                      EMI Blackwood Music Inc.
 6   Ain't Too Proud To Beg                         EP0000216556                      Stone Agate Music, a div. of Jobete Music Co., Inc.
 7   All Falls Down                                 PA0001159061                      Sony Music Publishing (US) LLC (f/k/a Sony/ATV Music Publishing LLC)
 8   All The Boys                                   PA0001729608                      EMI April Music Inc. / EMI Blackwood Music Inc.
 9   American Ride                                  PA0001657819                      Sony Music Publishing (US) LLC (f/k/a Sony/ATV Music Publishing LLC)
10   Amityville                                     PA0001022418                      EMI April Music Inc.
11   Amnesia                                        PA0002014595                      Sony Music Publishing (US) LLC (f/k/a Sony/ATV Music Publishing LLC)
12   Angel Down                                     PA0002119051                      Sony Music Publishing (US) LLC (f/k/a Sony/ATV Music Publishing LLC)
13   Aura                                           PA0001941105                      Sony Music Publishing (US) LLC (f/k/a Sony/ATV Music Publishing LLC)
                                                                                      Sony Music Publishing (US) LLC (f/k/a Sony/ATV Music Publishing LLC) / EMI
14   B**** Better Have My Money                     PA0001996394                      Blackwood Music Inc.
15   Back On The Ground                             PA0001909418                      Sony Music Publishing (US) LLC (f/k/a Sony/ATV Music Publishing LLC)
16   Back Porch                                     PA0001950797                      Sony Music Publishing (US) LLC (f/k/a Sony/ATV Music Publishing LLC)
17   Bad Guy                                        PA0001961425                      EMI April Music Inc.
18   Bailando                                       PA0001949213                      EMI April Music Inc.
19   Been There, Done That                          PA0001830417                      Sony Music Publishing (US) LLC (f/k/a Sony/ATV Music Publishing LLC)
20   Before I Let You Go                            PA0001761181                      Sony Music Publishing (US) LLC (f/k/a Sony/ATV Music Publishing LLC)
                                                                                      Sony Music Publishing (US) LLC (f/k/a Sony/ATV Music Publishing LLC) / EMI April
21 Believer                                         PA0001898746                      Music Inc.
                                                                                      Sony Music Publishing (US) LLC (f/k/a Sony/ATV Music Publishing LLC) / EMI April
22   Best Day Of My Life                            PA0001898750                      Music Inc.
23   Better                                         PA0001859703                      Sony Music Publishing (US) LLC (f/k/a Sony/ATV Music Publishing LLC)
24   Better Than That                               PA0001910841                      EMI April Music Inc.
25   Big Brother                                    EP0000304724                      Jobete Music Co. Inc.
26   Black Limousine                                PA0000114506                      Screen Gems-EMI Music Inc.
27   Blame It On The Sun                            EP0000306358                      Jobete Music Co. Inc.
28   Blurred Lines                                  PA0001862518                      Sony Music Publishing (US) LLC (f/k/a Sony/ATV Music Publishing LLC)
29   Born                                           PA0002070440                      Sony Music Publishing (US) LLC (f/k/a Sony/ATV Music Publishing LLC)
30   Boys                                           EU0000645465                      EMI Consortium Songs, Inc. d/b/a EMI Longitude Music
31   Break Her Fall                                 PA0001716768                      Sony Music Publishing (US) LLC (f/k/a Sony/ATV Music Publishing LLC)
32   Brighter Than The Sun                          PA0001773539                      Sony Music Publishing (US) LLC (f/k/a Sony/ATV Music Publishing LLC)
33   Bring Me Down                                  PA0001162451                      EMI Blackwood Music Inc.
34   Broke Record                                   PA0001998329                      Sony Music Publishing (US) LLC (f/k/a Sony/ATV Music Publishing LLC)
35   Brown Chicken Brown Cow                        PA0001710351                      Sony Music Publishing (US) LLC (f/k/a Sony/ATV Music Publishing LLC)
36   By The Seat Of Your Pants                      PA0001727486                      EMI Blackwood Music Inc.
37   California Riots                               PA0001784299                      EMI Blackwood Music Inc.
38   Can't Cash My Checks                           PA0001721038                      EMI Blackwood Music Inc.
39   Casualty Of Love                               PA0001781125                      Sony Music Publishing (US) LLC (f/k/a Sony/ATV Music Publishing LLC)
40   Change Your Life                               PA0002017483                      Sony Music Publishing (US) LLC (f/k/a Sony/ATV Music Publishing LLC)
41   Charge Me Up                                   PA0001810029                      Sony Music Publishing (US) LLC (f/k/a Sony/ATV Music Publishing LLC)
42   Clear As Day                                   PA0001909420                      Sony Music Publishing (US) LLC (f/k/a Sony/ATV Music Publishing LLC)
43   Cold Cold Heart                                EP0000052822                      Sony Music Publishing (US) LLC (f/k/a Sony/ATV Music Publishing LLC)
44   Cold One                                       PA0001998307                      Sony Music Publishing (US) LLC (f/k/a Sony/ATV Music Publishing LLC)
45   Come Away With Me                              PA0001084684                      EMI Blackwood Music Inc.
                                                                                      Sony Music Publishing (US) LLC (f/k/a Sony/ATV Music Publishing LLC) / EMI
46 Country Girl (Shake It For Me)                   PA0001830424                      Blackwood Music Inc.
47 Cruise                                           PA0002026775                      Sony Music Publishing (US) LLC (f/k/a Sony/ATV Music Publishing LLC)
                                                                                      Sony Music Publishing (US) LLC (f/k/a Sony/ATV Music Publishing LLC) / EMI
48   Damn These Dreams                              PA0001950795                      Blackwood Music Inc.
49   Dancin' In Circles                             PA0002119021                      Sony Music Publishing (US) LLC (f/k/a Sony/ATV Music Publishing LLC)
50   Devil, Devil (Prelude: Princess Of Darkness)   PA0001998343                      Sony Music Publishing (US) LLC (f/k/a Sony/ATV Music Publishing LLC)
51   Diamond Heart                                  PA0002119014                      Sony Music Publishing (US) LLC (f/k/a Sony/ATV Music Publishing LLC)
52   Diamond Ring                                   PA0000782948                      Sony Music Publishing (US) LLC (f/k/a Sony/ATV Music Publishing LLC)
53   Does Anybody Really Fall In Love Anymore?      PA0000428514                      Sony Music Publishing (US) LLC (f/k/a Sony/ATV Music Publishing LLC)
54   Don't Know Why                                 PA0001090405                      Sony Music Publishing (US) LLC (f/k/a Sony/ATV Music Publishing LLC)
55   Don't Need Y'all                               PA0001967803                      Sony Music Publishing (US) LLC (f/k/a Sony/ATV Music Publishing LLC)
56   Don't Touch Me                                 EP0000212909                      Sony Music Publishing (US) LLC (f/k/a Sony/ATV Music Publishing LLC)
57   Dream Life, Life                               PA0001761363                      Sony Music Publishing (US) LLC (f/k/a Sony/ATV Music Publishing LLC)
58   Dreamer                                        EP0000231563                      Screen Gems-EMI Music Inc.
59   El Perdedor                                    PA0001949211                      EMI April Music Inc.
60   Everything But The Wings                       PA0001910850                      EMI April Music Inc.
61   Faded Away                                     PA0001830416                      Sony Music Publishing (US) LLC (f/k/a Sony/ATV Music Publishing LLC)
62   Family Business                                PA0001159075                      EMI Blackwood Music Inc.
63   Fancy                                          PA0001967653                      Sony Music Publishing (US) LLC (f/k/a Sony/ATV Music Publishing LLC)
64   Far Away Eyes                                  PA0000021664                      Screen Gems-EMI Music Inc.
65   Favorite Song                                  PA0001773546                      Sony Music Publishing (US) LLC (f/k/a Sony/ATV Music Publishing LLC)
66   Feedback                                       PA0002088522                      EMI Blackwood Music Inc.
67   Feelin' The Same Way                           PA0001084683                      EMI Blackwood Music Inc.
68   Five                                           PA0001950799                      EMI Blackwood Music Inc.
69   Flashing Lights                                PA0001597182                      EMI Blackwood Music Inc.
70   Fool's Paradise                                EU0000917556                      Sony Music Publishing (US) LLC (f/k/a Sony/ATV Music Publishing LLC)
71   Frank's Track                                  PA0002102616                      EMI Blackwood Music Inc.
72   Fuck Love                                      PA0001967806                      Sony Music Publishing (US) LLC (f/k/a Sony/ATV Music Publishing LLC)




                                                                       Page 1 of 19
Case 1:21-cv-02020-RM-KLM Document 1-2 Filed 07/26/21 USDC Colorado Page 2 of 19
                                                                  Exhibit B - Musical Compositions



      Track                                                Registration No.                  Plaintiff(s)
                                                                                             Sony Music Publishing (US) LLC (f/k/a Sony/ATV Music Publishing LLC) / EMI April
 73   Ghost                                                PA0001898764                      Music Inc.
 74   Go Away                                              PA0001936315                      EMI Entertainment World Inc. d/b/a EMI Foray Music
 75   Goddess                                              PA0001967799                      Sony Music Publishing (US) LLC (f/k/a Sony/ATV Music Publishing LLC)
 76   Gone                                                 PA0001347339                      EMI Blackwood Music Inc.
 77   Good Times Ain't What They Used To Be                PA0001784300                      EMI Blackwood Music Inc.
 78   Goodnight My Love (Pleasant Dreams)                  EP0000104436                      Screen Gems-EMI Music Inc.
 79   Greedy                                               PA0002046636                      EMI Blackwood Music Inc.
 80   Grigio Girls                                         PA0002147249                      Sony Music Publishing (US) LLC (f/k/a Sony/ATV Music Publishing LLC)
 81   Gypsy                                                PA0001893359                      Sony Music Publishing (US) LLC (f/k/a Sony/ATV Music Publishing LLC)
 82   Harvest Time                                         PA0001832310                      Sony Music Publishing (US) LLC (f/k/a Sony/ATV Music Publishing LLC)
 83   Heard 'Em Say                                        PA0001162455                      EMI Blackwood Music Inc. / Screen Gems-EMI Music Inc.
                                                                                             Sony Music Publishing (US) LLC (f/k/a Sony/ATV Music Publishing LLC) / EMI April
 84   Heart Of Stone                                       PA0001898762                      Music Inc.
 85   Hell, I Can Do That                                  PA0001716766                      Sony Music Publishing (US) LLC (f/k/a Sony/ATV Music Publishing LLC)
 86   Her Life's A Song                                    PA0001910855                      EMI April Music Inc.
 87   Here Lies Love                                       EU0000059190                      Sony Music Publishing (US) LLC (f/k/a Sony/ATV Music Publishing LLC)
 88   Here On Earth                                        PA0001950801                      EMI Blackwood Music Inc.
 89   Hey Girl                                             PA0002119049                      Sony Music Publishing (US) LLC (f/k/a Sony/ATV Music Publishing LLC)
 90   Highlights                                           PA0002192895                      EMI Blackwood Music Inc.
                                                                                             Sony Music Publishing (US) LLC (f/k/a Sony/ATV Music Publishing LLC) / EMI April
 91 Hit It                                                 PA0001898754                      Music Inc.
 92 Hit The Ground                                         PA0002035634                      EMI April Music Inc.
 93 Hold My Beer                                           PA0001704569                      Sony Music Publishing (US) LLC (f/k/a Sony/ATV Music Publishing LLC)
                                                                                             Sony Music Publishing (US) LLC (f/k/a Sony/ATV Music Publishing LLC) / EMI April
 94   Home                                                 PA0001898756                      Music Inc.
 95   Homeboy                                              PA0002083384                      Sony Music Publishing (US) LLC (f/k/a Sony/ATV Music Publishing LLC)
 96   Homecoming                                           PA0001591394                      EMI April Music Inc. / EMI Blackwood Music Inc.
 97   I Believe (When I Fall In Love It Will Be Forever)   EP0000304727                      Jobete Music Co. Inc.
 98   I Don't Do Windows                                   PA0000016158                      Sony Music Publishing (US) LLC (f/k/a Sony/ATV Music Publishing LLC)
 99   I Fall To Pieces                                     PA0000242228                      Sony Music Publishing (US) LLC (f/k/a Sony/ATV Music Publishing LLC)
100   I Got A Car                                          PA0001999231                      Sony Music Publishing (US) LLC (f/k/a Sony/ATV Music Publishing LLC)
101   I Got It Bad And That Ain’t Good                     EU0000263792                      Sony Music Publishing (US) LLC (f/k/a Sony/ATV Music Publishing LLC)
102   I Like How It Feels                                  PA0001987039                      Sony Music Publishing (US) LLC (f/k/a Sony/ATV Music Publishing LLC)
103   I Need This                                          PA0001781114                      Sony Music Publishing (US) LLC (f/k/a Sony/ATV Music Publishing LLC)
104   I Never Walk Alone                                   PA0000304474                      EMI Consortium Songs, Inc. d/b/a EMI Longitude Music
105   I'd Fight The World                                  EP0000158575                      Sony Music Publishing (US) LLC (f/k/a Sony/ATV Music Publishing LLC)
                                                                                             Sony Music Publishing (US) LLC (f/k/a Sony/ATV Music Publishing LLC) / EMI
106   I'm A Freak                                          PA0001949209                      Blackwood Music Inc.
107   I'm Gettin' Stoned                                   PA0002083394                      Sony Music Publishing (US) LLC (f/k/a Sony/ATV Music Publishing LLC)
108   I've Got To See You Again                            PA0001090405                      Sony Music Publishing (US) LLC (f/k/a Sony/ATV Music Publishing LLC)
109   If You Ain't Here To Party                           PA0001748043                      Sony Music Publishing (US) LLC (f/k/a Sony/ATV Music Publishing LLC)
110   Impossible Is Nothing                                PA0001967669                      Sony Music Publishing (US) LLC (f/k/a Sony/ATV Music Publishing LLC)
111   Intro Talk                                           PA0000763541                      Sony Music Publishing (US) LLC (f/k/a Sony/ATV Music Publishing LLC)
112   It's So Hard To Say Goodbye To Yesterday             EP000034927                       Jobete Music Co. Inc.
113   Jack Daniels                                         PA0001754166                      Sony Music Publishing (US) LLC (f/k/a Sony/ATV Music Publishing LLC)
114   Joanne                                               PA0002119016                      Sony Music Publishing (US) LLC (f/k/a Sony/ATV Music Publishing LLC)
115   John Wayne                                           PA0002119017                      Sony Music Publishing (US) LLC (f/k/a Sony/ATV Music Publishing LLC)
116   Just Another Day                                     PA0002119053                      Sony Music Publishing (US) LLC (f/k/a Sony/ATV Music Publishing LLC)
                                                                                             Sony Music Publishing (US) LLC (f/k/a Sony/ATV Music Publishing LLC) / EMI
117   Just Askin'                                          PA0001967711                      Blackwood Music Inc.
118   Just My Imagination (Running Away With Me)           EP0000281495                      Stone Agate Music, a div. of Jobete Music Co., Inc.
119   Keep On                                              PA0001755084                      Sony Music Publishing (US) LLC (f/k/a Sony/ATV Music Publishing LLC)
120   Kiss Tomorrow Goodbye                                PA0001830421                      Sony Music Publishing (US) LLC (f/k/a Sony/ATV Music Publishing LLC)
121   L.O.V.E.                                             PA0001781118                      EMI April Music Inc.
122   Late                                                 PA0001162457                      EMI Blackwood Music Inc.
                                                                                             Sony Music Publishing (US) LLC (f/k/a Sony/ATV Music Publishing LLC) / EMI
123   Let Me Be Your Lover                                 PA0001949214                      Blackwood Music Inc.
124   Let's Make It Baby                                   PA0000808811                      Sony Music Publishing (US) LLC (f/k/a Sony/ATV Music Publishing LLC)
125   Like A Wrecking Ball                                 PA0001998302                      Sony Music Publishing (US) LLC (f/k/a Sony/ATV Music Publishing LLC)
126   Like Jesus Does                                      PA0002154457                      Sony Music Publishing (US) LLC (f/k/a Sony/ATV Music Publishing LLC)
127   Loco                                                 PA0001949208; PA0002092451        EMI April Music Inc.
128   Lonestar                                             PA0001084685                      EMI Blackwood Music Inc.
129   Long Tall Sally                                      EP0000098361                      Sony Music Publishing (US) LLC (f/k/a Sony/ATV Music Publishing LLC)
130   Look Her In The Eye And Lie                          PA0001910853                      EMI April Music Inc.
131   Lookin' For Another Pure Love                        EP0000305434                      Jobete Music Co. Inc.
132   Losers                                               PA0002033765                      Sony Music Publishing (US) LLC (f/k/a Sony/ATV Music Publishing LLC)
                                                                                             Sony Music Publishing (US) LLC (f/k/a Sony/ATV Music Publishing LLC) / EMI April
133   Love                                                 PA0001898760                      Music Inc.
134   Love Beside Me                                       PA0002000368                      Sony Music Publishing (US) LLC (f/k/a Sony/ATV Music Publishing LLC)
135   Love Is Everything                                   PA0001999234                      Sony Music Publishing (US) LLC (f/k/a Sony/ATV Music Publishing LLC)
136   Love Makes A Fool Of Us All                          PA0000195657                      Sony Music Publishing (US) LLC (f/k/a Sony/ATV Music Publishing LLC)
                                                                                             Sony Music Publishing (US) LLC (f/k/a Sony/ATV Music Publishing LLC) / EMI April
137   Luck                                                 PA0001898752                      Music Inc.
138   Make The World Go Away                               EP0000174321                      Sony Music Publishing (US) LLC (f/k/a Sony/ATV Music Publishing LLC)
139   Making Memories Of Us                                PA0001203422                      Sony Music Publishing (US) LLC (f/k/a Sony/ATV Music Publishing LLC)
140   Malafemmena                                          EU0000718992                      EMI Consortium Music Publishing Inc. d/b/a EMI Full Keel Music
141   Mary Jane Holland                                    PA0001893360                      Sony Music Publishing (US) LLC (f/k/a Sony/ATV Music Publishing LLC)




                                                                              Page 2 of 19
Case 1:21-cv-02020-RM-KLM Document 1-2 Filed 07/26/21 USDC Colorado Page 3 of 19
                                                                        Exhibit B - Musical Compositions



      Track                                                        Registration No.              Plaintiff(s)
142   Maybe Your Baby                                              EP0000305433                  Jobete Music Co. Inc.
143   Me Cuesta Tanto Olvidarte                                    PA0001398723; PA0001949217    Sony Music Publishing (US) LLC (f/k/a Sony/ATV Music Publishing LLC)
144   Million Reasons                                              PA0002119030                  Sony Music Publishing (US) LLC (f/k/a Sony/ATV Music Publishing LLC)
145   Muckalee Creek Water                                         PA0001830418                  Sony Music Publishing (US) LLC (f/k/a Sony/ATV Music Publishing LLC)
146   Murder                                                       PA0001167501                  EMI April Music Inc.
147   NbHD                                                         PA0002185313                  Sony Music Publishing (US) LLC (f/k/a Sony/ATV Music Publishing LLC)
148   Needed Me                                                    PA0002018070                  EMI Blackwood Music Inc.
149   Neva CHange                                                  PA0002056399                  Sony Music Publishing (US) LLC (f/k/a Sony/ATV Music Publishing LLC)
150   New Bitch                                                    PA0001967662                  Sony Music Publishing (US) LLC (f/k/a Sony/ATV Music Publishing LLC)
151   Nightingale                                                  PA0001084687                  EMI Blackwood Music Inc.
152   No Use In Crying                                             PA0000114502                  Screen Gems-EMI Music Inc.
153   Old Money                                                    PA0001983963                  Sony Music Publishing (US) LLC (f/k/a Sony/ATV Music Publishing LLC)
154   On The Floor                                                 PA0001810023; PA0001770236    Sony Music Publishing (US) LLC (f/k/a Sony/ATV Music Publishing LLC)
155   One Flight Down                                              PA0001090405                  Sony Music Publishing (US) LLC (f/k/a Sony/ATV Music Publishing LLC)
156   One Shot One Kill                                            PA0002013861                  EMI Blackwood Music Inc.
157   One Step Ahead                                               EP0000199697                  Screen Gems-EMI Music Inc.
                                                                                                 Sony Music Publishing (US) LLC (f/k/a Sony/ATV Music Publishing LLC) / EMI
158   Only A Woman                                                 PA0001949229                  Blackwood Music Inc.
159   Painter Song                                                 PA0001084686                  EMI Blackwood Music Inc.
160   Party People                                                 PA0001877201; PA0001864868    Sony Music Publishing (US) LLC (f/k/a Sony/ATV Music Publishing LLC)
161   Per Te                                                       PA0001239113                  Sony Music Publishing (US) LLC (f/k/a Sony/ATV Music Publishing LLC)
162   Phresh Out The Runway                                        PA0001849225                  Sony Music Publishing (US) LLC (f/k/a Sony/ATV Music Publishing LLC)
163   Pistol Pistol (remix)                                        PA0001059837                  EMI April Music Inc. / EMI Blackwood Music Inc.
164   Pretty Beat Up                                               PA0000193872                  Screen Gems-EMI Music Inc.
165   Prisoner                                                     PA0002033782                  Sony Music Publishing (US) LLC (f/k/a Sony/ATV Music Publishing LLC)
166   Pt. 2                                                        PA0002088530                  EMI Blackwood Music Inc.
167   Push And Shove                                               PA0001850796                  EMI April Music Inc.
168   Rainbow                                                      PA0001781124                  Sony Music Publishing (US) LLC (f/k/a Sony/ATV Music Publishing LLC)
169   Red Wine                                                     PA0002086776                  Sony Music Publishing (US) LLC (f/k/a Sony/ATV Music Publishing LLC)
170   Rolex                                                        PA0001967710                  Sony Music Publishing (US) LLC (f/k/a Sony/ATV Music Publishing LLC)
171   Roll Wit Me                                                  PA0002040209                  Sony Music Publishing (US) LLC (f/k/a Sony/ATV Music Publishing LLC)
172   Roller Coaster Ride                                          PA0001998319                  Sony Music Publishing (US) LLC (f/k/a Sony/ATV Music Publishing LLC)
173   Roses                                                        PA0001162459                  EMI Blackwood Music Inc.
174   Round Here                                                   PA0002026776                  EMI Blackwood Music Inc.
175   Ruby Baby                                                    EU0000391215                  Sony Music Publishing (US) LLC (f/k/a Sony/ATV Music Publishing LLC)
                                                                                                 Sony Music Publishing (US) LLC (f/k/a Sony/ATV Music Publishing LLC) / EMI April
176   Secrets                                                      PA0002137032                  Music Inc.
177   Set 'Em Up Joe                                               PA0000348880                  Sony Music Publishing (US) LLC (f/k/a Sony/ATV Music Publishing LLC)
178   Seven Years                                                  PA0001084682                  EMI Blackwood Music Inc.
179   She Don't Get High                                           PA0001892813                  Sony Music Publishing (US) LLC (f/k/a Sony/ATV Music Publishing LLC)
180   She'll Be Back                                               PA0001109868                  Sony Music Publishing (US) LLC (f/k/a Sony/ATV Music Publishing LLC)
181   Shoot The Moon                                               PA0001090405                  Sony Music Publishing (US) LLC (f/k/a Sony/ATV Music Publishing LLC)
182   Sittin' On The Fence                                         PA0001999233                  Sony Music Publishing (US) LLC (f/k/a Sony/ATV Music Publishing LLC)
183   Someday At Christmas                                         EP0000225619                  Jobete Music Co. Inc.
184   Springsteen                                                  PA0002083373                  Sony Music Publishing (US) LLC (f/k/a Sony/ATV Music Publishing LLC)
185   Stuck On You                                                 PA0000192539                  EMI April Music Inc.
186   Sympin'                                                      PA0000625064                  EMI April Music Inc.
187   Tailgate Blues                                               PA0001830414                  Sony Music Publishing (US) LLC (f/k/a Sony/ATV Music Publishing LLC)
188   Take My Drunk Ass Home (Demo)                                PA0001655456                  Sony Music Publishing (US) LLC (f/k/a Sony/ATV Music Publishing LLC)
189   Talk Is Cheap                                                PA0001910851                  EMI April Music Inc. / EMI Blackwood Music Inc.
190   Talladega                                                    PA0001998322; PA0001902268    Sony Music Publishing (US) LLC (f/k/a Sony/ATV Music Publishing LLC)
191   Tears Dry On Their Own                                       PA0001789749                  Jobete Music Co. Inc.
192   That's How I Don't Love You                                  PA0001784298                  EMI Blackwood Music Inc.
193   That's Why I Write Songs                                     PA0001784302                  EMI Blackwood Music Inc.
194   That’s Damn Rock & Roll                                      PA0001998335                  Sony Music Publishing (US) LLC (f/k/a Sony/ATV Music Publishing LLC)
195   The Christmas Song                                           EP0000009190                  Sony Music Publishing (US) LLC (f/k/a Sony/ATV Music Publishing LLC)
196   The Eagle                                                    PA0000340739                  Sony Music Publishing (US) LLC (f/k/a Sony/ATV Music Publishing LLC)
197   The Heart Of The Matter                                      PA0000426675                  EMI Blackwood Music Inc.
198   The Joint                                                    PA0001998348                  Sony Music Publishing (US) LLC (f/k/a Sony/ATV Music Publishing LLC)
                                                                                                 Sony Music Publishing (US) LLC (f/k/a Sony/ATV Music Publishing LLC) / EMI
199   The Long Day Is Over                                         PA0001090404                  Blackwood Music Inc.
200   The Outsiders                                                PA0001998304                  Sony Music Publishing (US) LLC (f/k/a Sony/ATV Music Publishing LLC)
201   The Shadow Of Your Smile                                     EU0000875805                  EMI Miller Catalog Inc.
202   There Ain't No Sweet Man That's Worth The Salt Of My Tears   EP0000204875                  Sony Music Publishing (US) LLC (f/k/a Sony/ATV Music Publishing LLC)
                                                                                                 Sony Music Publishing (US) LLC (f/k/a Sony/ATV Music Publishing LLC) / EMI
203 There Goes My Baby                                             PA0001949210                  Blackwood Music Inc.
                                                                                                 Sony Music Publishing (US) LLC (f/k/a Sony/ATV Music Publishing LLC) / EMI April
204 Think About It                                                 PA0001898748                  Music Inc.
                                                                                                 Sony Music Publishing (US) LLC (f/k/a Sony/ATV Music Publishing LLC) / EMI April
205   Think Good Thoughts                                          PA0001761182                  Music Inc.
206   This Ain't No Love Song                                      PA0001710355                  Sony Music Publishing (US) LLC (f/k/a Sony/ATV Music Publishing LLC)
207   Too Damn Young                                               PA0001165022                  EMI April Music Inc.
208   Trouble                                                      PA0001898758                  Sony Music Publishing (US) LLC (f/k/a Sony/ATV Music Publishing LLC)
209   Tuesday Heartbreak                                           EP0000304728                  Jobete Music Co. Inc.
210   Turn Me On                                                   EP0000154667                  Sony Music Publishing (US) LLC (f/k/a Sony/ATV Music Publishing LLC)
                                                                                                 Sony Music Publishing (US) LLC (f/k/a Sony/ATV Music Publishing LLC) / EMI
211 Turn The Night Up                                              PA0001949220                  Blackwood Music Inc.
212 Twist And Shout                                                EU0000647217                  Sony Music Publishing (US) LLC (f/k/a Sony/ATV Music Publishing LLC)




                                                                                  Page 3 of 19
Case 1:21-cv-02020-RM-KLM Document 1-2 Filed 07/26/21 USDC Colorado Page 4 of 19
                                                  Exhibit B - Musical Compositions



      Track                                Registration No.                  Plaintiff(s)
213   Under The Influence                  PAu002873437                      EMI April Music Inc. / EMI Blackwood Music Inc.
214   Until It Beats No More               PA0001810030                      Sony Music Publishing (US) LLC (f/k/a Sony/ATV Music Publishing LLC)
215   Wake Up Mr. West                     PA0001162461                      EMI Blackwood Music Inc. / Screen Gems-EMI Music Inc.
216   Walk The Line                        PA0001967631                      Sony Music Publishing (US) LLC (f/k/a Sony/ATV Music Publishing LLC)
217   Water Tower Town                     PA0001909425                      Sony Music Publishing (US) LLC (f/k/a Sony/ATV Music Publishing LLC)
218   What If                              PA0001761183                      Sony Music Publishing (US) LLC (f/k/a Sony/ATV Music Publishing LLC)
                                                                             Sony Music Publishing (US) LLC (f/k/a Sony/ATV Music Publishing LLC) / EMI April
219   What Means The Most                  PA0001761368                      Music Inc.
220   What Now                             PA0001833818                      Sony Music Publishing (US) LLC (f/k/a Sony/ATV Music Publishing LLC)
221   When I Saw You Leaving (For Nicey)   PA0001910857                      EMI April Music Inc.
222   When Love Comes Around Again         PA0001999232                      EMI April Music Inc.
223   When The Credits Roll                PA0001999236                      Sony Music Publishing (US) LLC (f/k/a Sony/ATV Music Publishing LLC)
224   When The Curtain Comes Down          EP0000002828                      EMI Feist Catalog Inc.
225   Whoop A Man's Ass                    PA0001727418                      Sony Music Publishing (US) LLC (f/k/a Sony/ATV Music Publishing LLC)
226   Wild Weekend                         PA0001682144                      Sony Music Publishing (US) LLC (f/k/a Sony/ATV Music Publishing LLC)
227   Would These Arms Be In Your Way      PAu001033687                      Sony Music Publishing (US) LLC (f/k/a Sony/ATV Music Publishing LLC)
228   Write My Number On Your Hand         PA0001910844                      EMI April Music Inc. / EMI Blackwood Music Inc.
229   Yeah, I Said It                      PA0002018072                      Sony Music Publishing (US) LLC (f/k/a Sony/ATV Music Publishing LLC)
230   You And I                            EP0000305435                      Jobete Music Co. Inc.
231   You Win Again                        EP0000065041                      Sony Music Publishing (US) LLC (f/k/a Sony/ATV Music Publishing LLC)
232   You Wouldn't Know Love               EP0000251802                      Sony Music Publishing (US) LLC (f/k/a Sony/ATV Music Publishing LLC)
233   You're My Better Half                PA0001254170                      Sony Music Publishing (US) LLC (f/k/a Sony/ATV Music Publishing LLC)
234   You've Got It Bad Girl               EP0000304726                      Jobete Music Co. Inc.
                                                                             Sony Music Publishing (US) LLC (f/k/a Sony/ATV Music Publishing LLC) / PolyGram
235 99 In The Shade                        PA0000378916; PA0000400414        Publishing, Inc.
236 Accident Murderers                     PA0001851749; PA0002067623        EMI Blackwood Music Inc. / Universal Music – Z Tunes LLC
                                                                             Sony Music Publishing (US) LLC (f/k/a Sony/ATV Music Publishing LLC) / Universal
237 Acquainted                             PA0001995165                      Music Corp.

                                                                       Sony Music Publishing (US) LLC (f/k/a Sony/ATV Music Publishing LLC) / EMI
238 Amazing                                PA0001703733; PA0001902145  Blackwood Music Inc. / Universal Music Corp. / Universal Music Publishing Limited
239 Angels Cry                             PA0001678093                EMI April Music Inc. / Songs of Universal, Inc. / Universal Music Corp.
                                                                       Sony Music Publishing (US) LLC (f/k/a Sony/ATV Music Publishing LLC) / Universal
240 As You Are                             PA0001995166                Music Corp.
241 Attention                              PA0002137043; PA0002082953 EMI April Music Inc. / Songs of Universal, Inc.
                                                                       Sony Music Publishing (US) LLC (f/k/a Sony/ATV Music Publishing LLC) / Universal
242 Backpack                               PA0001908781                Music Corp. / Universal/MCA Music Publishing Pty. Limited
243 Bad Day                                PA0001907241                EMI April Music Inc. / Universal Music Corp.
                                           PA0000378907; PA0000392786; Sony Music Publishing (US) LLC (f/k/a Sony/ATV Music Publishing LLC) / PolyGram
244 Bad Medicine                           PA0000400403                Publishing, Inc.
                                                                       EMI April Music Inc. / EMI Blackwood Music Inc. / Universal Music Corp. / Universal
245 Be Alright                             PA0002054611; PA0002065668 Music Publishing Limited
                                                                       Sony Music Publishing (US) LLC (f/k/a Sony/ATV Music Publishing LLC) / PolyGram
246 Blood On Blood                         PA0000378910; PA0000400414 Publishing, Inc.
                                           PA0000429395; PA0000400414; Sony Music Publishing (US) LLC (f/k/a Sony/ATV Music Publishing LLC) / PolyGram
247 Born To Be My Baby                     PA0000378908; PA0000401761 Publishing, Inc.
                                                                       Sony Music Publishing (US) LLC (f/k/a Sony/ATV Music Publishing LLC) / EMI
248 Broken Whiskey Glass                   PA0002137381                Blackwood Music Inc. / Songs of Universal, Inc. / Universal Music Corp.
                                                                       Sony Music Publishing (US) LLC (f/k/a Sony/ATV Music Publishing LLC) / Songs of
249   Buyou                                PA0001784137                Universal, Inc.
250   By Design                            PA0002091483                EMI Entertainment World Inc. / Universal Music Corp.
251   Bye Baby                             PA0001851743; PA0002068480 EMI Blackwood Music Inc. / Universal Music – Z Tunes LLC
252   Cold                                 PA0002137387                EMI Blackwood Music Inc. / Songs of Universal, Inc.
                                                                       Sony Music Publishing (US) LLC (f/k/a Sony/ATV Music Publishing LLC) / Universal
253 Come To Mama                           PA0002119039; PA0002072748 Music Corp.
254 Congratulations                        PA0002081028                EMI April Music Inc. / Songs of Universal, Inc. / Universal Music Corp.
                                                                       Sony Music Publishing (US) LLC (f/k/a Sony/ATV Music Publishing LLC) / Songs of
255 Country Music Jesus                    PA0002083389; PA0001765698 Universal, Inc.
256 Crazy Love                             PA0001731841; PA0001730695 EMI April Music Inc. / Universal Music Corp. / Universal Music – Z Tunes LLC
257 Desperado                              PA0002018677; PA0002084162 EMI April Music Inc. / Universal Music Corp.
                                                                       Sony Music Publishing (US) LLC (f/k/a Sony/ATV Music Publishing LLC) / EMI April
258 Die For You                            PA0002137044; PA0002082960 Music Inc. / Songs of Universal, Inc.
259 Dixie Highway (feat. Zac Brown)        PA0001910854; PA0001811192 EMI April Music Inc. / Songs of Universal, Inc.
                                                                       Sony Music Publishing (US) LLC (f/k/a Sony/ATV Music Publishing LLC) / Universal
260   Drink In My Hand                     PA0002083399; PA0001765695 Music - MGB NA LLC
261   Even The Skies Are Blue              PA0001761664                EMI Blackwood Music Inc. / Universal Music Corp.
262   Feel                                 PA0002137394                EMI Blackwood Music Inc. / Songs of Universal, Inc.
263   Genuine Only                         PA0001731837; PA0001730679 EMI April Music Inc. / Universal Music – Z Tunes LLC
                                                                       Sony Music Publishing (US) LLC (f/k/a Sony/ATV Music Publishing LLC) / Songs of
264   Gimme What I Want                    PA0001784147                Universal, Inc.
265   Good Thing                           PA0001947443; PA0001898871 EMI Blackwood Music Inc. / Songs of Universal, Inc. / Universal Music Corp.
266   Heartache                            PA0001761662                EMI Blackwood Music Inc. / Universal Music Corp.
267   Heartbreaker                         PA0001953238; PA0001905344 EMI Blackwood Music Inc. / Universal Music Corp.

                                           PA0001703728; PA0001902142; Sony Music Publishing (US) LLC (f/k/a Sony/ATV Music Publishing LLC) / EMI
268 Heartless                              PA0001652500                Blackwood Music Inc. / Universal Music Corp. / Universal Music Publishing Limited
                                                                       Sony Music Publishing (US) LLC (f/k/a Sony/ATV Music Publishing LLC) / Universal
269 Hello World                            PA0001712633; PA0001703562 Music – MGB NA LLC




                                                              Page 4 of 19
Case 1:21-cv-02020-RM-KLM Document 1-2 Filed 07/26/21 USDC Colorado Page 5 of 19
                                         Exhibit B - Musical Compositions



     Track                        Registration No.                  Plaintiff(s)
                                                                    Sony Music Publishing (US) LLC (f/k/a Sony/ATV Music Publishing LLC) / Universal
270 Higher                        PA0002018116; PA0002097778        Music Corp.
                                                                    Sony Music Publishing (US) LLC (f/k/a Sony/ATV Music Publishing LLC) / PolyGram
271 Homebound Train               PA0000378911; PA0000400414        Publishing, Inc.
                                                                    Sony Music Publishing (US) LLC (f/k/a Sony/ATV Music Publishing LLC) / Universal
272 Hungover & Hard Up            PA0002083391; PA0001765697        Music - MGB NA LLC
273 Hurt Somebody                 PA0001950802; PA0001913363        EMI Blackwood Music Inc. / PolyGram Publishing, Inc. / Songs of Universal, Inc.
274 I Don't Care                  PA0002065681                      EMI April Music Inc. / Universal Music Corp.
                                                                    Sony Music Publishing (US) LLC (f/k/a Sony/ATV Music Publishing LLC) / Universal
                                  PA0001718423; PA0001724066
275 I Don't Care                                                    Music Corp.
                                                                    Sony Music Publishing (US) LLC (f/k/a Sony/ATV Music Publishing LLC) / EMI April
276 I Fall Apart                  PA0002137390                      Music Inc. / Songs of Universal, Inc.
                                                                    Sony Music Publishing (US) LLC (f/k/a Sony/ATV Music Publishing LLC) / Universal
277 I Got Nothin'                 PA0001724062                      Music Corp.
                                                                    Sony Music Publishing (US) LLC (f/k/a Sony/ATV Music Publishing LLC) / PolyGram
278 I'd Die For You               PA0000305254; PAu000872469        Publishing, Inc.
                                                                    Sony Music Publishing (US) LLC (f/k/a Sony/ATV Music Publishing LLC) / PolyGram
279 I'll Be There For You         PA0000378915; PA0000400414        Publishing, Inc.
                                                                    Sony Music Publishing (US) LLC (f/k/a Sony/ATV Music Publishing LLC) / Universal
280 In A Big Way                  PA0001724061                      Music Corp.
                                                                    Sony Music Publishing (US) LLC (f/k/a Sony/ATV Music Publishing LLC) / Songs of
281 In The Middle                 PA0001907508; PA0001942470        Universal, Inc.
                                                                    Sony Music Publishing (US) LLC (f/k/a Sony/ATV Music Publishing LLC) /EMI
282 Just Another Day              PA0002115149                      Blackwood Music Inc. / Universal Music Corp. / Universal Music – Z Tunes LLC
283 Knew Better / Forever Boy     PA0002065692                      EMI April Music Inc. / Universal Music Corp.
                                                                    Sony Music Publishing (US) LLC (f/k/a Sony/ATV Music Publishing LLC) / Universal
284 Lady Patra                    PA0001967693; PA0001981419        Music Corp. / Universal Music Publishing Limited
285 Languishing (the interlude)   PA0001678095                      EMI April Music Inc. / Songs of Universal, Inc.
                                                                    Sony Music Publishing (US) LLC (f/k/a Sony/ATV Music Publishing LLC) / PolyGram
286 Lay Your Hands On Me          PA0000378906; PA0000400414        Publishing, Inc.
                                  PA0000304632; PA0000320619;       Sony Music Publishing (US) LLC (f/k/a Sony/ATV Music Publishing LLC) / PolyGram
287 Let It Rock                   PAu000872472                      Publishing, Inc.
                                  PA0000305252; PA0000320619;       Sony Music Publishing (US) LLC (f/k/a Sony/ATV Music Publishing LLC) / PolyGram
288 Livin' On A Prayer            PA0000316362; PAu000872474        Publishing, Inc.
                                                                    Sony Music Publishing (US) LLC (f/k/a Sony/ATV Music Publishing LLC) / PolyGram
289 Love For Sale                 PA0000378917; PA0000400414        Publishing, Inc.
                                                                    Sony Music Publishing (US) LLC (f/k/a Sony/ATV Music Publishing LLC) / EMI
290 Love Lockdown                 PA0001902146; PA0001613868        Blackwood Music Inc. / Universal Music Corp.
                                                                    Sony Music Publishing (US) LLC (f/k/a Sony/ATV Music Publishing LLC) / Universal
291 Love Will Do That             PA0001718428; PA0001724075        Music Corp.
                                                                    Sony Music Publishing (US) LLC (f/k/a Sony/ATV Music Publishing LLC) / Universal
292 Might Get Lucky               PA0001724080                      Music Corp.
293 Moonlight                     PA0002065666                      EMI April Music Inc. / Universal Music Corp.
294 My Way Home                   PA0001162458; PA0001331199        EMI Blackwood Music Inc. / Songs of Universal, Inc.
                                                                    Sony Music Publishing (US) LLC (f/k/a Sony/ATV Music Publishing LLC) / PolyGram
295 Never Say Goodbye             PA0000304636; PA0000320619        Publishing, Inc.
                                                                    Sony Music Publishing (US) LLC (f/k/a Sony/ATV Music Publishing LLC) / Songs of
296 No Sense                      PA0002083497                      Universal, Inc. / Universal Music Corp.
297 One In A Million              PA0001731839; PA0001730681        EMI April Music Inc. / Universal Music – Z Tunes LLC
298 One Life                      PA0001908783                      EMI Blackwood Music Inc. / Universal Music Corp.
                                                                    Sony Music Publishing (US) LLC (f/k/a Sony/ATV Music Publishing LLC) / Songs of
299 One Love                      PA0001773420; PA0001770464        Universal, Inc.
                                                                    Sony Music Publishing (US) LLC (f/k/a Sony/ATV Music Publishing LLC) / Universal
300 Over When It's Over           PA0002083396; PA0001765701        Music - MGB NA LLC
301 Part Of The List              PA0001395692                      EMI April Music Inc. / Universal Music – Z Tunes LLC
302 Patient                       PA0002137392                      EMI April Music Inc. / Songs of Universal, Inc.
                                                                    Sony Music Publishing (US) LLC (f/k/a Sony/ATV Music Publishing LLC) / Songs of
303 Pose                          PA0002018109; PA0002084124        Universal, Inc.
                                                                    Sony Music Publishing (US) LLC (f/k/a Sony/ATV Music Publishing LLC) / Universal
304 Pray                          PA0001806088; PA0001730759        Music Corp.
                                  PA0000320619; PA0000304635;       Sony Music Publishing (US) LLC (f/k/a Sony/ATV Music Publishing LLC) / PolyGram
305 Raise Your Hands              PAu000872477                      Publishing, Inc.
                                                                    Sony Music Publishing (US) LLC (f/k/a Sony/ATV Music Publishing LLC) / PolyGram
306 Ride Cowboy Ride              PA0000400414; PA0000378913        Publishing, Inc.
                                                                    Sony Music Publishing (US) LLC (f/k/a Sony/ATV Music Publishing LLC) / Universal
307 Sexxx Dreams                  PA0001980181                      Music Corp.
                                                                    Sony Music Publishing (US) LLC (f/k/a Sony/ATV Music Publishing LLC) / Universal
308 She's Beautiful               PA0001724063                      Music Corp.
                                                                    Sony Music Publishing (US) LLC (f/k/a Sony/ATV Music Publishing LLC) / EMI
309 She's My 11                   PA0001947444; PA0001898873        Blackwood Music Inc. / Songs of Universal, Inc.
                                                                    Sony Music Publishing (US) LLC (f/k/a Sony/ATV Music Publishing LLC) / Universal
310 Sinner's Prayer               PA0002119033; PA0002072749        Music Corp.
311 So You Can Cry                PA0001395691                      EMI April Music Inc. / Universal Music – Z Tunes LLC
                                  PA0000304633; PAu000872471;       Sony Music Publishing (US) LLC (f/k/a Sony/ATV Music Publishing LLC) / PolyGram
312 Social Disease                PA0000320619                      Publishing, Inc.
                                  PA0000378914; PAu001053166;       Sony Music Publishing (US) LLC (f/k/a Sony/ATV Music Publishing LLC) / PolyGram
313 Stick To Your Guns            PAu001078670                      Publishing, Inc.
314 Stop This World               PA0001641971; PA0001395695        EMI April Music Inc. / Universal Music – Z Tunes LLC




                                                     Page 5 of 19
Case 1:21-cv-02020-RM-KLM Document 1-2 Filed 07/26/21 USDC Colorado Page 6 of 19
                                           Exhibit B - Musical Compositions



      Track                         Registration No.            Plaintiff(s)
                                                                EMI April Music Inc. / Universal Music Publishing MGB Limited / Universal Music – Z
315 Telekinesis                     PA0001731830; PA0001730688 Tunes LLC
                                                                Sony Music Publishing (US) LLC (f/k/a Sony/ATV Music Publishing LLC) / Universal
316 The Craziest Thing              PA0001777965; PA0001724073 Music Corp.
317 The New Workout Plan            PA0001159069; PA0001236828 EMI Blackwood Music Inc. / Songs of Universal, Inc.
                                                                Sony Music Publishing (US) LLC (f/k/a Sony/ATV Music Publishing LLC) / Songs of
318 The Way You Love Me             PA0001745356; PA0001784140 Universal, Inc.
                                                                Sony Music Publishing (US) LLC (f/k/a Sony/ATV Music Publishing LLC) / Universal
319 Things I'd Never Do             PA0001718426; PA0001724070 Music Corp.
                                                                Sony Music Publishing (US) LLC (f/k/a Sony/ATV Music Publishing LLC) / Universal
320 This                            PA0001718421; PA0001724082 Music Corp.
321 Up There                        PA0002137396                EMI April Music Inc. / Songs of Universal, Inc.
                                    PA0000304634; PAu000872468; Sony Music Publishing (US) LLC (f/k/a Sony/ATV Music Publishing LLC) / PolyGram
322 Wanted Dead Or Alive            PA0000320619                Publishing, Inc.
                                                                Sony Music Publishing (US) LLC (f/k/a Sony/ATV Music Publishing LLC) / Universal
323 We All Fall Down                PA0001724067                Music Corp.
324 What You Do                     PA0001908942                EMI April Music Inc. / Universal Music – Z Tunes LLC
                                                                Sony Music Publishing (US) LLC (f/k/a Sony/ATV Music Publishing LLC) / Universal
325 Whiskey And You                 PA0001718417; PA0001724078 Music Corp.
                                                                Sony Music Publishing (US) LLC (f/k/a Sony/ATV Music Publishing LLC) / PolyGram
326 Why Does She Stay               PA0001395689                Publishing, Inc. / Universal Music – Z Tunes LLC
                                    PA0000378912; PA0000400414; Sony Music Publishing (US) LLC (f/k/a Sony/ATV Music Publishing LLC) / Universal
327 Wild Is The Wind                PA0000386349                Music Corp. / Polygram Publishing, Inc.
                                    PA0000305253; PA0000320619; Sony Music Publishing (US) LLC (f/k/a Sony/ATV Music Publishing LLC) / PolyGram
328 Without Love                    PAu000872475                Publishing, Inc.
                                                                Sony Music Publishing (US) LLC (f/k/a Sony/ATV Music Publishing LLC) / EMI April
329 Yours Truly, Austin Post        PA0002137377                Music Inc. / Songs of Universal, Inc. / Universal Music Corp.
                                                                Sony Music Publishing (US) LLC (f/k/a Sony/ATV Music Publishing LLC) / W Chappell
330 2gether                         PA0001778076; PA0001739226 Music Corp. d/b/a WC Music Corp.
331 30 Hours                        PA0002192878                EMI Blackwood Music Inc. / Warner-Tamerlane Publishing Corp. / WC Music Corp.
                                                                Sony Music Publishing (US) LLC (f/k/a Sony/ATV Music Publishing LLC) / EMI April
                                                                Music Inc. / EMI Blackwood Music Inc. / W Chappell Music Corp. d/b/a WC Music
332 All Day                         PA0001996406; PA0001963202 Corp.
333 All Hail The King               PA0002055401; PA0002167633 EMI April Music Inc. / W Chappell Music Corp. d/b/a WC Music Corp.
                                                                Sony Music Publishing (US) LLC (f/k/a Sony/ATV Music Publishing LLC) / W Chappell
334 Alright                         PA0001961416                Music Corp. d/b/a WC Music Corp.
                                                                Sony Music Publishing (US) LLC (f/k/a Sony/ATV Music Publishing LLC) / Warner-
335 Applause                        PA0001893358                Tamerlane Publishing Corp. / W Chappell Music Corp. d/b/a WC Music Corp.
                                                                Sony Music Publishing (US) LLC (f/k/a Sony/ATV Music Publishing LLC) / Warner-
336 ARTPOP                          PA0001893362                Tamerlane Publishing Corp.
                                                                Sony Music Publishing (US) LLC (f/k/a Sony/ATV Music Publishing LLC) / W Chappell
337 Birthday                        PA0001871676                Music Corp. d/b/a WC Music Corp.
                                                                Sony Music Publishing (US) LLC (f/k/a Sony/ATV Music Publishing LLC) / W Chappell
338 Black Widow                     PA0001967673; PA0001925126 Music Corp. d/b/a WC Music Corp.
                                                                Sony Music Publishing (US) LLC (f/k/a Sony/ATV Music Publishing LLC) / W Chappell
339 Buzzkill                        PA0001843332                Music Corp. d/b/a WC Music Corp.
340 Can't Tell Me Nothing           PA0001591424                EMI Blackwood Music Inc. / Warner-Tamerlane Publishing Corp.
                                                                Sony Music Publishing (US) LLC (f/k/a Sony/ATV Music Publishing LLC) / Warner-
341 Cold Beer Drinker               PA0001781565                Tamerlane Publishing Corp.
                                                                Sony Music Publishing (US) LLC (f/k/a Sony/ATV Music Publishing LLC) / W Chappell
342 Complexion (A Zulu Love)        PA0001961444                Music Corp. d/b/a WC Music Corp.
343 Crack Music                     PA0001162452; PA0001299044 EMI Blackwood Music Inc. / Unichappell Music, Inc.
                                                                Sony Music Publishing (US) LLC (f/k/a Sony/ATV Music Publishing LLC) / Warner-
344 Creepin'                        PA0002083392; PA0001801322 Tamerlane Publishing Corp.
                                                                Sony Music Publishing (US) LLC (f/k/a Sony/ATV Music Publishing LLC) / Warner-
345 Dark Side                       PA0001998340; PA0001919883 Tamerlane Publishing Corp.
                                                                Sony Music Publishing (US) LLC (f/k/a Sony/ATV Music Publishing LLC) / W Chappell
                                    PA0001778582, PA0001739219
346   Don’t Look Now                                            Music Corp. d/b/a WC Music Corp.
347   Double Rainbow                PA0001871668                EMI April Music Inc. / W Chappell Music Corp. d/b/a WC Music Corp.
348   Drive Slow                    PA0001162453; PA0001310079 EMI Blackwood Music Inc. / W Chappell Music Corp. d/b/a WC Music Corp.
349   Everybody's Girl              PA0001810036; PA0001753875 EMI April Music Inc. / W Chappell Music Corp. d/b/a WC Music Corp.
350   Eyes Of A Child               PA0002161974                EMI Blackwood Music Inc. / W Chappell Music Corp. d/b/a WC Music Corp.
                                                                EMI April Music Inc. / EMI Blackwood Music Inc. / Warner-Tamerlane Publishing
351 Facts (Charlie Heat Version)    PA0002088767                Corp.
                                                                EMI April Music Inc. /EMI Blackwood Music Inc. / Warner-Tamerlane Publishing
352 Famous                          PA0002192891; PA0002177935 Corp.
                                                                Sony Music Publishing (US) LLC (f/k/a Sony/ATV Music Publishing LLC) / EMI
353 Father Stretch My Hands Pt. 1   PA0002192892; PA0002088756 Blackwood Music Inc. / Warner-Tamerlane Publishing Corp.
                                                                Sony Music Publishing (US) LLC (f/k/a Sony/ATV Music Publishing LLC) / W Chappell
354 Finally Found You               PA0001863657                Music Corp. d/b/a WC Music Corp.
                                                                Sony Music Publishing (US) LLC (f/k/a Sony/ATV Music Publishing LLC) / EMI
355 FML                             PA0002192873                Blackwood Music Inc. / Warner-Tamerlane Publishing Corp.
                                                                Sony Music Publishing (US) LLC (f/k/a Sony/ATV Music Publishing LLC) / W Chappell
356 For Sale?                       PA0001961423                Music Corp. d/b/a WC Music Corp.
357 FourFiveSeconds                 PA0001955912                EMI Blackwood Music Inc. / Warner-Tamerlane Publishing Corp.
                                                                Sony Music Publishing (US) LLC (f/k/a Sony/ATV Music Publishing LLC) / EMI
358 Freestyle 4                     PA0002192885                Blackwood Music Inc. / Warner-Tamerlane Publishing Corp.
                                                                Sony Music Publishing (US) LLC (f/k/a Sony/ATV Music Publishing LLC) / W Chappell
359 Girls On the Dance Floor        PA0001778012; PA0001746065 Music Corp. d/b/a WC Music Corp.




                                                       Page 6 of 19
Case 1:21-cv-02020-RM-KLM Document 1-2 Filed 07/26/21 USDC Colorado Page 7 of 19
                                            Exhibit B - Musical Compositions



     Track                           Registration No.            Plaintiff(s)
                                                                 EMI Blackwood Music Inc. / Unichappell Music, Inc. / Warner-Tamerlane Publishing
360 Gold Digger                      PA0001299043                Corp.
361 Hey Mama                         PA0001162456                EMI Blackwood Music Inc. / Warner-Tamerlane Publishing Corp.
                                                                 Sony Music Publishing (US) LLC (f/k/a Sony/ATV Music Publishing LLC) / W Chappell
362 Hood Politics                    PA0001961429                Music Corp. d/b/a WC Music Corp.
                                                                 Sony Music Publishing (US) LLC (f/k/a Sony/ATV Music Publishing LLC) / Warner-
363 Hypnotico                        PA0001810038; PA0001768353 Tamerlane Publishing Corp.
                                                                 Sony Music Publishing (US) LLC (f/k/a Sony/ATV Music Publishing LLC) / EMI
364 I Don't Want This Night To End   PA0001830425; PA0001791102 Blackwood Music Inc. / W Chappell Music Corp. d/b/a WC Music Corp.
365 I Know                           PA0001590361                EMI Blackwood Music Inc.
                                                                 Sony Music Publishing (US) LLC (f/k/a Sony/ATV Music Publishing LLC) / W Chappell
366 I Know You're Gonna Be There     PA0001830419; PA0001791101 Music Corp. d/b/a WC Music Corp.
                                                                 Sony Music Publishing (US) LLC (f/k/a Sony/ATV Music Publishing LLC) / W Chappell
367 I See You                        PA0001870812; PA0001870877 Music Corp. d/b/a WC Music Corp.
368 If Dirt Were Dollars             PA0000426674                EMI April Music Inc. / W Chappell Music Corp. d/b/a WC Music Corp.
                                                                 Sony Music Publishing (US) LLC (f/k/a Sony/ATV Music Publishing LLC) / W Chappell
369 If I Was You (OMG)               PA0001778027; PA0001739225 Music Corp. d/b/a WC Music Corp.
                                                                 Sony Music Publishing (US) LLC (f/k/a Sony/ATV Music Publishing LLC) / Warner-
370 Invading My Mind                 PA0001810028; PA0001397197 Tamerlane Publishing Corp.
371 Kiss Goodbye                     PA0001727512; PA0001722311 EMI Blackwood Music Inc. / W Chappell Music Corp. d/b/a WC Music Corp.
372 Love Is The Answer               PA0001952605; PA0001899764 EMI April Music Inc. / W Chappell Music Corp. d/b/a WC Music Corp.
                                                                 Sony Music Publishing (US) LLC (f/k/a Sony/ATV Music Publishing LLC) / Warner-
373 Love This Pain                   PA0001712636; PA0001694896 Tamerlane Publishing Corp.
                                                                 Sony Music Publishing (US) LLC (f/k/a Sony/ATV Music Publishing LLC) / EMI
374 Low Lights                       PA0002192894                Blackwood Music Inc. / Warner-Tamerlane Publishing Corp.
                                                                 Sony Music Publishing (US) LLC (f/k/a Sony/ATV Music Publishing LLC) / EMI April
                                                                 Music Inc. / Warner-Tamerlane Publishing Corp. / W Chappell Music Corp. d/b/a WC
375 Make It Look Good                PA0001989087                Music Corp.
                                                                 Sony Music Publishing (US) LLC (f/k/a Sony/ATV Music Publishing LLC) / W Chappell
376 Mortal Man                       PA0001961451                Music Corp. d/b/a WC Music Corp.
377 No More Parties In LA            PA0002192876                EMI Blackwood Music Inc. / W Chappell Music Corp. d/b/a WC Music Corp.
378 Noche Y De Dia (Explicit)        PA0001949219; PA0001920231 EMI Blackwood Music Inc. / W Chappell Music Corp. d/b/a WC Music Corp.
                                                                 EMI Blackwood Music Inc. / Warner-Tamerlane Publishing Corp. / W Chappell Music
379 Off That                         PA0001710234; PA0001728873 Corp. d/b/a WC Music Corp.
                                                                 EMI Blackwood Music Inc. / EMI Entertainment World Inc. d/b/a EMI Foray Music /
380 Perfect Day                      PA0001908000; PA0001694908 Warner-Tamerlane Publishing Corp.
381 Pray                             PA0001590441                EMI April Music Inc. / W Chappell Music Corp. d/b/a WC Music Corp.
                                                                 Sony Music Publishing (US) LLC (f/k/a Sony/ATV Music Publishing LLC) / EMI
382 Real Friends                     PA0002088531; PA0002192887 Blackwood Music Inc. / EMI April Music Inc. / Warner-Tamerlane Publishing Corp.
383 Red Velvet Seat                  PA0001899729                EMI Blackwood Music Inc. / W Chappell Music Corp. d/b/a WC Music Corp.
                                                                 Sony Music Publishing (US) LLC (f/k/a Sony/ATV Music Publishing LLC) / Warner-
384 Rocketeer                        PA0001778016; PA0001739222 Tamerlane Publishing Corp. / W Chappell Music Corp. d/b/a WC Music Corp.
385 Sell Me Candy                    PA0001603573                EMI Blackwood Music Inc. / W Chappell Music Corp. d/b/a WC Music Corp.
                                                                 Sony Music Publishing (US) LLC (f/k/a Sony/ATV Music Publishing LLC) / W Chappell
386 Sex With Me                      PA0002018092                Music Corp. d/b/a WC Music Corp.
                                                                 Sony Music Publishing (US) LLC (f/k/a Sony/ATV Music Publishing LLC) / EMI April
387 She Owns The Night               PA0001778063; PA0001746066 Music Inc. / W Chappell Music Corp. d/b/a WC Music Corp.
388 So Ambitious                     PA0001710396                EMI April Music Inc. / W Chappell Music Corp. d/b/a WC Music Corp.
389 Soldier In The City              PA0002161003                EMI Blackwood Music Inc. / W Chappell Music Corp. d/b/a WC Music Corp.
                                                                 EMI Entertainment World Inc. d/b/a EMI Foray Music / Warner-Tamerlane
390 Something 'Bout A Woman          PA0001908012; PA0001694894 Publishing Corp.
391 Spiritual                        PA0001871666                EMI April Music Inc. / W Chappell Music Corp. d/b/a WC Music Corp.
                                                                 Sony Music Publishing (US) LLC (f/k/a Sony/ATV Music Publishing LLC) / W Chappell
392 Spring Break-Up                  PA0001974843                Music Corp. d/b/a WC Music Corp.
393 Supernatural                     PA0001989084                EMI April Music Inc. / W.C.M. Music Corp. (f/k/a W.B.M. Music Corp.)
394 Thank You                        PA0001909124; PA0001678119 EMI Blackwood Music Inc. / W Chappell Music Corp. d/b/a WC Music Corp.
                                     PA0002061214; PA0002067337; Sony Music Publishing (US) LLC (f/k/a Sony/ATV Music Publishing LLC) / EMI
395 THat Part                        PA0002147246                Blackwood Music Inc. / W Chappell Music Corp. d/b/a WC Music Corp.
                                                                 Sony Music Publishing (US) LLC (f/k/a Sony/ATV Music Publishing LLC) / W Chappell
396 The Blacker The Berry            PA0001961460                Music Corp. d/b/a WC Music Corp.
                                                                 Sony Music Publishing (US) LLC (f/k/a Sony/ATV Music Publishing LLC) / W Chappell
397 The Hills                        PA0002018988; PA0001398369 Music Corp. d/b/a WC Music Corp.
                                                                 Sony Music Publishing (US) LLC (f/k/a Sony/ATV Music Publishing LLC) / EMI
398 Too Good                         PA0002057287                Blackwood Music Inc. / Warner-Tamerlane Publishing Corp.
399 untitled 01 | 08.19.2014.        PA0002038557                EMI Blackwood Music Inc. / W Chappell Music Corp. d/b/a WC Music Corp.
                                                                 Sony Music Publishing (US) LLC (f/k/a Sony/ATV Music Publishing LLC) / W Chappell
400 untitled 04 | 08.14.2014.        PA0002038701                Music Corp. d/b/a WC Music Corp.
                                                                 Sony Music Publishing (US) LLC (f/k/a Sony/ATV Music Publishing LLC) / W Chappell
401 untitled 05 | 09.21.2014.        PA0001961448; PA0002038704 Music Corp. d/b/a WC Music Corp.
                                                                 Sony Music Publishing (US) LLC (f/k/a Sony/ATV Music Publishing LLC) / W Chappell
402 untitled 06 | 06.30.2014.        PA0002038708                Music Corp. d/b/a WC Music Corp.
                                                                 EMI Blackwood Music Inc. / Warner-Tamerlane Publishing Corp. / W Chappell Music
403 Waves                            PA0002192893                Corp. d/b/a WC Music Corp.
                                                                 Sony Music Publishing (US) LLC (f/k/a Sony/ATV Music Publishing LLC) / EMI
404 Wolves                           PA0002192881                Blackwood Music Inc. / EMI April Music Inc. / Warner-Tamerlane Publishing Corp.
                                                                 Sony Music Publishing (US) LLC (f/k/a Sony/ATV Music Publishing LLC) / W Chappell
405 Woo                              PA0002018184                Music Corp. d/b/a WC Music Corp.
                                     PA0000607756; PA0000549257;
406 Yesterdays                       PA0000729315                EMI April Music Inc. / Warner-Tamerlane Publishing Corp.




                                                        Page 7 of 19
Case 1:21-cv-02020-RM-KLM Document 1-2 Filed 07/26/21 USDC Colorado Page 8 of 19
                                              Exhibit B - Musical Compositions



     Track                             Registration No.            Plaintiff(s)
                                                                   Sony Music Publishing (US) LLC (f/k/a Sony/ATV Music Publishing LLC) / W Chappell
407 You Ain't Gotta Lie (Momma Said)   PA0001961448                Music Corp. d/b/a WC Music Corp.
                                                                   EMI April Music Inc. / W Chappell Music Corp. d/b/a WC Music Corp. / W.C.M. Music
408 You Don't Know What To Do          PA0001989085                Corp. (f/k/a W.B.M. Music Corp.)
409 You Make That Look Good            PA0001910847; PA0001765312 EMI Blackwood Music Inc. / Warner-Tamerlane Publishing Corp.
                                                                   Sony Music Publishing (US) LLC (f/k/a Sony/ATV Music Publishing LLC) / W Chappell
410 Little Bit Later On                PA0001974845; PA0001856061 Music Corp. d/b/a WC Music Corp.
                                                                   Sony Music Publishing (US) LLC (f/k/a Sony/ATV Music Publishing LLC) / Warner-
                                                                   Tamerlane Publishing Corp. / W Chappell Music Corp. d/b/a WC Music Corp. / Songs
411 All In A Day's Work                PA0002013859; PA0002115145 of Universal, Inc.
                                       PA0002091724; PA0002184635; EMI Blackwood Music Inc. / Warner-Tamerlane Publishing Corp. / Songs of Universal,
412 Almost                             PA0002087680                Inc.
                                                                   Sony Music Publishing (US) LLC (f/k/a Sony/ATV Music Publishing LLC) / Warner-
413 Baptized In Fire                   PA0002091481                Tamerlane Publishing Corp. / Songs of Universal, Inc. / Universal Music Corp.
                                                                   EMI April Music Inc. / W Chappell Music Corp. d/b/a WC Music Corp. / Songs of
414 Betcha Gon' Know (the prologue)    PA0001683960                Universal, Inc. / Universal Music Corp.
                                                                   EMI Blackwood Music Inc. / Universal Music Corp. / Universal Music – MGB NA LLC /
415 Black Skinhead                     PA0001901344; PA0001890242 Warner-Tamerlane Publishing Corp.
                                                                   EMI Blackwood Music Inc. / Warner-Tamerlane Publishing Corp. / Universal Music
416 Blood On The Leaves                PA0001921565; PA0001890233 Corp. / Universal/MCA Music Publishing Pty. Limited

                                       PA0001840557; PA0001677845; Sony Music Publishing (US) LLC (f/k/a Sony/ATV Music Publishing LLC) / W Chappell
417 Candy Bling                        PA0001683964                Music Corp. d/b/a WC Music Corp. / Songs of Universal, Inc. / Universal Music Corp.
                                       PA0001718420; PA0001777963; Sony Music Publishing (US) LLC (f/k/a Sony/ATV Music Publishing LLC) / W Chappell
418 Come Back Song                     PA0001724081                Music Corp. d/b/a WC Music Corp. / Universal Music Corp.
                                                                   Sony Music Publishing (US) LLC (f/k/a Sony/ATV Music Publishing LLC) / Warner-
                                                                   Tamerlane Publishing Corp. / W Chappell Music Corp. d/b/a WC Music Corp. / Songs
419 Deep Water                         PA0002115148; PA0002049060 of Universal, Inc.
                                                                   Sony Music Publishing (US) LLC (f/k/a Sony/ATV Music Publishing LLC) / Warner-
420 Dope                               PA0001980170; PA0001893362 Tamerlane Publishing Corp. / Universal Music Corp.
                                                                   EMI April Music Inc. / EMI Entertainment World Inc. d/b/a EMI Foray Music / W
421 Empire State Of Mind               PA0001666845                Chappell Music Corp. d/b/a WC Music Corp. / Universal Music Corp.
                                       PA0001591305; PA0001935936; EMI Blackwood Music Inc. / Warner-Tamerlane Publishing Corp. / Universal Music –
422 Good Life                          PA0001636567                Z Tunes LLC
                                                                   Sony Music Publishing (US) LLC (f/k/a Sony/ATV Music Publishing LLC) / EMI
                                                                   Blackwood Music Inc. / W Chappell Music Corp. d/b/a WC Music Corp. / Universal
423 Guilt Trip                         PA0001883988; PA0001890240 Music Corp.

                                                                         Sony Music Publishing (US) LLC (f/k/a Sony/ATV Music Publishing LLC) / W Chappell
424 Headlights                         PA0001965704; PA0001915250        Music Corp. d/b/a WC Music Corp. / Songs of Universal, Inc. / Universal Music Corp.
                                                                         EMI April Music Inc. / EMI Blackwood Music Inc. / Warner-Tamerlane Publishing
425 Hold My Liquor                     PA0001901348; PA0001890241        Corp. / Universal Music Corp. / Universal/MCA Music Publishing Pty. Limited
                                                                         EMI April Music Inc. / W Chappell Music Corp. d/b/a WC Music Corp. / Universal
426 i                                  PA0001918605; PA0001938183        Music Corp.
                                                                         EMI Blackwood Music Inc. / Warner-Tamerlane Publishing Corp. / Universal Music
427 I Am A God                         PA0001891172; PA0001890234        Corp. / Universal/MCA Music Publishing Pty. Limited
                                                                         Sony Music Publishing (US) LLC (f/k/a Sony/ATV Music Publishing LLC) / EMI
                                                                         Consortium Music Publishing Inc. d/b/a EMI Full Keel Music / W Chappell Music
428 King Kunta                         PA0001961408; PA0001987470        Corp. d/b/a WC Music Corp. / Universal Music Corp.
                                                                         Sony Music Publishing (US) LLC (f/k/a Sony/ATV Music Publishing LLC) / W Chappell
429 Kiss It Better                     PA0002018107; PA0002084144        Music Corp. d/b/a WC Music Corp. / Songs of Universal, Inc.
                                                                         Sony Music Publishing (US) LLC (f/k/a Sony/ATV Music Publishing LLC) / Warner-
430 MANiCURE                           PA0001980176; PA0001893362        Tamerlane Publishing Corp. / Universal Music Corp.
                                                                         Jobete Music Co. Inc. / W Chappell Music Corp. d/b/a WC Music Corp. / Songs of
431 More Than Just Friends             PA0001677852; PA0001677773        Universal, Inc.
                                                                         Sony Music Publishing (US) LLC (f/k/a Sony/ATV Music Publishing LLC) / EMI
                                                                         Blackwood Music Inc. / Warner-Tamerlane Publishing Corp. / Songs of Universal, Inc.
432 New Slaves                         PA0001890237                      / Universal Music Corp. / Universal/MCA Music Publishing Pty. Limited

                                                                         Sony Music Publishing (US) LLC (f/k/a Sony/ATV Music Publishing LLC) / EMI
433 Numb                               PA0001833827; PA0001884528        Blackwood Music Inc. / Warner-Tamerlane Publishing Corp. / Songs of Universal, Inc.
                                                                         EMI Blackwood Music Inc. / Warner-Tamerlane Publishing Corp. / Universal Music
434 On Sight                           PA0001891173; PA0001890235        Corp. / Universal/MCA Music Publishing Pty. Limited
                                       PA0001710242; PA0002196445;       EMI Blackwood Music Inc. / W Chappell Music Corp. d/b/a WC Music Corp. / Songs
435 Real As It Gets                    PA0001710242                      of Universal, Inc.
                                       PA0002137027; PA0002089008;       Sony Music Publishing (US) LLC (f/k/a Sony/ATV Music Publishing LLC) / W Chappell
436 Reminder                           PA0002082970                      Music Corp. d/b/a WC Music Corp. / Universal Music Corp.
                                                                         Sony Music Publishing (US) LLC (f/k/a Sony/ATV Music Publishing LLC) / W Chappell
                                       PA0001850850; PA0001840762;       Music Corp. d/b/a WC Music Corp. / Songs of Universal, Inc. / Universal Music – Z
437 Right Now                          PA0001884537                      Tunes LLC
                                       PA0001778070; PA0001739234;       Sony Music Publishing (US) LLC (f/k/a Sony/ATV Music Publishing LLC) / W Chappell
438 So What?                           PA0001728603                      Music Corp. d/b/a WC Music Corp. / PolyGram Publishing, Inc.
                                       PA0001724076; PA0001727415;       Sony Music Publishing (US) LLC (f/k/a Sony/ATV Music Publishing LLC) / Warner
439 Southern State Of Mind             PA0001842443                      Chappell Music, Inc. (f/k/a Warner/Chappell Music, Inc.) / Universal Music Corp.
                                       PA0001908009; PA0001694899;       EMI Entertainment World Inc. d/b/a EMI Foray Music / Warner-Tamerlane
440 Stars Tonight                      PA0001703595                      Publishing Corp. / Songs of Universal, Inc.
                                                                         Sony Music Publishing (US) LLC (f/k/a Sony/ATV Music Publishing LLC) / Warner-
441 Swine                              PA0001980187; PA0001893362        Tamerlane Publishing Corp. / Universal Music Corp.




                                                          Page 8 of 19
Case 1:21-cv-02020-RM-KLM Document 1-2 Filed 07/26/21 USDC Colorado Page 9 of 19
                                                                       Exhibit B - Musical Compositions



      Track                                                     Registration No.            Plaintiff(s)
                                                                                            Sony Music Publishing (US) LLC (f/k/a Sony/ATV Music Publishing LLC) / Warner-
442 Take It Easy On Me                                          PA0001869689; PA0001899709 Tamerlane Publishing Corp. / Universal Music Corp.
                                                                                            EMI April Music Inc. / W Chappell Music Corp. d/b/a WC Music Corp. / Songs of
443 The Impossible                                              PA0001677859; PA0001678078 Universal, Inc.
                                                                                            EMI April Music Inc. / W Chappell Music Corp. d/b/a WC Music Corp. / Songs of
444 The Impossible (the reprise)                                PA0001677856; PA0001678084 Universal, Inc.
                                                                PA0001773008; PA0001899766; EMI April Music Inc. / Songs of Universal, Inc. / W Chappell Music Corp. d/b/a WC
445 The Man                                                     PA0001913575                Music Corp.
                                                                                            EMI Blackwood Music Inc. / Warner-Tamerlane Publishing Corp. / Universal Music –
446 Touch The Sky                                               PA0001162460; PA0001299042 MGB NA LLC
                                                                PA0002137035; PA0002085196;
                                                                PA0002082951
447 True Colors                                                                             EMI April Music Inc.
                                                                                            EMI Blackwood Music Inc. / Warner-Tamerlane Publishing Corp. / Songs of Universal,
448 Unsweet                                                     PA0002087677; PA0002184474 Inc.
                                                                                            Sony Music Publishing (US) LLC (f/k/a Sony/ATV Music Publishing LLC) / W Chappell
449 untitled 02 | 06.23.2014.                                   PA0002091466; PA0002038718 Music Corp. d/b/a WC Music Corp. / Universal Music Corp.
                                                                PA0001912942; PA0001694878; EMI Entertainment World Inc. d/b/a EMI Foray Music / Warner-Tamerlane
450 When You Got A Good Thing                                   PA0001703582                Publishing Corp. / Universal Music Corp.
                                                                PA0001778074; PA0001733207; Sony Music Publishing (US) LLC (f/k/a Sony/ATV Music Publishing LLC) / W Chappell
451 White Flag                                                  PA0001728605                Music Corp. d/b/a WC Music Corp. / Songs of Universal, Inc.
                                                                                            Sony Music Publishing (US) LLC (f/k/a Sony/ATV Music Publishing LLC) / W Chappell
452   Work                                                      PA0002103251; PA0002018068 Music Corp. d/b/a WC Music Corp. / Universal Music Corp.
453   A Lonely Night                                            PA0002082977                Universal Music Corp.
454   A Queens Story                                            PA0002067621                Universal Music Corp. / Universal Music – Z Tunes LLC
455   Acrobat                                                   PA0000662718                PolyGram Publishing, Inc.
456   After Hours                                               PAu000687771; PA0001792070 Universal/MCA Music Publishing Pty. Limited
457   Aja                                                       EU0000811347                Universal Music Corp.
458   Alex Descends Into Hell For A Bottle Of Milk / Korova I   PA0000564997                PolyGram Publishing, Inc.
459   All Bad                                                   PA0001907201                Universal Music Corp.
460   All I Know                                                PA0002082966                Songs of Universal, Inc. / Universal Music Corp.
461   All That Matters                                          PA0001907231                Universal Music Corp.
462   All The Girls Love Alice                                  EFO000170947                Universal Music Publishing Limited
463   All The Nasties                                           EU0000284000; EFO000153309 Universal Music Publishing Limited
464   American Oxygen                                           PA0002084297; PA0002119642 Songs of Universal, Inc. / Universal Music Corp.
465   Amsterdam                                                 PA0001816002                Songs of Universal, Inc.
466   Angel                                                     PA0001995169                Songs of Universal, Inc. / Universal Music Corp.
467   Baby                                                      PA0001987249                Songs of Universal, Inc.
468   Baby It's You                                             EU0000695394; EP0000160462 Universal Music Corp.
469   Babyface                                                  PA0000629218                PolyGram Publishing, Inc.
470   Back To What You Know                                     PA0001395693                Universal Music – Z Tunes LLC
471   Back When                                                 PA0002067649                Universal Music – Z Tunes LLC
472   Bad Day Of Fishin'                                        PA0001731618                Universal Music Corp.
473   Bahm Bahm (Do It Once Again) / I Want You                 PA0001784141                Songs of Universal, Inc. / Universal Music Corp.
474   Beautiful Monster                                         PA0001730689                Universal Music – Z Tunes LLC
475   Beautiful Pain                                            PA0001987251                Songs of Universal, Inc. / Universal Music Corp.
476   Better Life                                               PA0001274415                Songs of Universal, Inc.
477   Big Lie                                                   PA0002205046                Songs of Universal, Inc.
478   Black Cow                                                 EU0000811346; PA0000103027 Universal Music Corp.
479   Bleeding Out                                              PA0001816018                Songs of Universal, Inc.
480   Brainless                                                 PA0001915251; PA0001965456 Songs of Universal, Inc.
481   Brave New World                                           PA0000577731                Universal/MCA Music Publishing Pty. Limited
482   Breakfast In America                                      PA0000032062                Universal Music Corp.
483   Butterfly Wings                                           PA0001703286                Universal Music Corp.
484   Call Me Maybe                                             PA0001847330                Universal Music Corp.
485   Casual Conversations                                      PA0000032067                Universal Music Corp.
486   Cause I Said So                                           PA0001730684                Universal Music – Z Tunes LLC
487   Cave In                                                   PA0001692923                Universal Music Corp.
488   Champagne Life                                            PA0001730677                Universal Music – Z Tunes LLC
489   Change Me                                                 PA0001907202                Universal Music Corp. / Universal Music – Z Tunes LLC
490   Cherry Wine                                               PA0002068481                Universal Music – Z Tunes LLC
491   Child Of Vision                                           PA0000032068                Universal Music Corp.
492   Children                                                  PA0002083636                Universal Music Corp.
493   Close To You                                              PA0002097781                Universal Music Corp.
494   Closer                                                    PA0001395685                Universal Music – Z Tunes LLC
495   Common Ground                                             PAu001963586; PA0000676063 Universal/MCA Music Publishing Pty. Limited
496   Company                                                   PA0002083590                Universal Music Corp.
497   Confident                                                 PA0001907228                Universal Music Corp.
498   Country Comfort                                           EU0000183657; EFO000146762 Universal Music Publishing Limited
499   Crystal Lullaby                                           EU0000329401; CA0002215490 Universal Music Corp.
500   Damn                                                      PA0001942466                Songs of Universal, Inc. / Universal Music Corp.
501   Dance 4 Eternity                                          PA0002092349                Universal Music Corp.
502   Dark Times                                                PA0001995167                Universal Music Corp.
503   Days Go By                                                PA0001256868                Songs of Universal, Inc. / Universal Music Corp.
504   Deacon Blues                                              EU0000811348; PA0000003182 Universal Music Corp.
505   Dead Wrong (Remix)                                        PA0001012782                Universal Music Corp.
506   Dental Care                                               PA0001692926                Universal Music Corp.
507   Desperation                                               PA0001987250                Songs of Universal, Inc. / Universal Music Publishing Limited




                                                                                   Page 9 of 19
Case 1:21-cv-02020-RM-KLM Document 1-2 Filed 07/26/21 USDC Colorado Page 10 of 19
                                                          Exhibit B - Musical Compositions



      Track                                          Registration No.              Plaintiff(s)
508   Dirty Day                                      PA0000629225                  PolyGram Publishing, Inc.
509   Dirty Little Girl                              EFO000170947                  Universal Music Publishing Limited
510   Distant Fantasies                              PA0002092360                  Universal Music Corp.
511   Don't Do Me Like That                          EU0000780112; PA0000065972    Universal Music Corp.
512   Dream                                          PA0001999993                  Songs of Universal, Inc.
513   Earned It (Fifty Shades Of Grey)               PA0001989294                  Songs of Universal, Inc. / Universal Music Corp.
514   Elderberry Wine                                EFO000159445                  Universal Music Publishing Limited
515   Empty Blue Shoes                               PA0001702546                  Universal Music Publishing, Inc.
516   End Up Here                                    PA0001934765                  Songs of Universal, Inc.
517   Even Better Than The Real Thing                PA0000662709                  PolyGram Publishing, Inc.
518   Even The Losers                                PAu000137706                  Universal Music Corp.
519   Every Night                                    PA0001816017                  Songs of Universal, Inc.
520   Everything Is Shady                            PA0001396069                  Songs of Universal, Inc. / Universal Music Corp.
521   Evil Twin                                      PA0001915245; PA0001965706    Songs of Universal, Inc.
522   Fade Into The Background                       PA0001395690                  Universal/MCA Music Publishing Pty. Limited / Universal Music – Z Tunes LLC
523   Farmer Brown/Chicken Reel                      PA0001702548                  Universal Music Publishing, Inc.
524   Fireflies                                      PA0001692976                  Universal Music Corp.
                                                     EU0000329405; RE0000816332;
525   Flat Baroque                                   CA0002215494                  Universal Music Corp.
526   Forever That Man                               PA0001942468; PA0001915976    Universal Music Corp.
527   Friction                                       PA0001999979                  Songs of Universal, Inc.
528   Get In My Way                                  PA0001899712                  Universal Music Corp.
529   Get It Over With                               PA0001884543                  Universal Music Corp.
530   Getaway                                        EU0000569375; EP0000371870    PolyGram Publishing, Inc.
531   Go Stupid 4 U                                  PA0001899713                  Universal Music Corp. / Universal Music Publishing Limited
532   Gold                                           PA0001999938                  Songs of Universal, Inc.
533   Gone Hollywood                                 PA0000032059                  Universal Music Corp.
534   Gonna B Good                                   PA0001899887                  Universal Music Corp.
535   Good Looking                                   PA0002082768                  PolyGram Publishing, Inc.
536   Goodbye                                        EU0000266104; EFO000153308    Universal Music Publishing Limited
537   Goodbye Stranger                               PA0000032061                  Universal Music Corp.
                                                     EU0000329404; EP0000305219;
                                                     CA0000856786; CA0002215495;
538   Goodbye To Love                                RE0000816876; RE0000817815    Universal Music Corp.
539   Grey Seal                                      EFO000144010                  Universal Music Publishing Limited
540   Groundhog Day                                  PA0001991903                  Songs of Universal, Inc.
541   Had Enough                                     PA0001706291                  Universal Music – MGB NA LLC
542   Hard Enough                                    PA0001712920                  Universal Music Corp. / Universal Music Publishing Limited
543   Harmony                                        EFO000170947                  Universal Music Publishing Limited
544   Hear Me                                        PA0001816016                  Songs of Universal, Inc.
545   Hello Seattle                                  PA0001649759                  Universal Music Corp.
546   Hercules                                       EFO000157245                  Universal Music Publishing Limited
547   Here Comes My Girl                             PAu000145444; PA0000084331    Universal Music Corp.
548   Ho! Ho! Ho! (Who'd Be A Turkey At Christmas)   EP0000319569                  Universal Music Publishing Limited
549   Hold It Now, Hit It                            PA0000344521                  Universal Music Corp. / Polygram Publishing, Inc.
550   Hold Tight                                     PA0001907221; PA0001397682    Universal Music Corp.
551   Holiday Inn                                    EFO000153307; EU0000283998    Universal Music Publishing Limited
552   Home                                           PA0002124375                  Universal Music Corp.
553   Hopeless Opus                                  PA0002000051                  Songs of Universal, Inc.
554   Hot Air Balloon                                PA0001703280                  Universal Music Corp.
555   I Bet My Life                                  PA0001938182; PA0001999963    Songs of Universal, Inc.
556   I Just Wanna Love U (Give It 2 Me)             PA0001048618                  Universal Music – Z Tunes LLC
557   I Thought I Heard My Heart Sing                PA0001858323; PA0001398074    PolyGram Publishing, Inc.
558   I Want To Hold Your Hand                       EP0000028849; RE0000537169    Songs of Universal, Inc.
                                                     EU0000301104; EU0000319313;
559   I Won't Last A Day Without You                 PAu002434314; PAu000434315    Universal Music Corp.
560   I've Seen That Movie Too                       EFO000170947                  Universal Music Publishing Limited
561   I’m So Sorry                                   PA0001999953                  Songs of Universal, Inc.
562   If My Heart Was a House                        PA0001703296                  Universal Music Corp.
563   Indian Sunset                                  EU0000233421; EFO000153739    Universal Music Publishing Limited
564   It Comes Back To You                           PA0001999988                  Songs of Universal, Inc.
565   It's Rock And Roll                             PAu001039267                  Universal Music Publishing, Inc.
566   Jack Rabbit                                    EFO000164521                  Universal Music Publishing Limited
567   Jamaica Jerk-Off                               EFO000170947                  Universal Music Publishing Limited
568   James Joint                                    PA0002084175                  Universal Music Corp.
569   Jason's Song (Gave It Away)                    PA0002061778                  Universal Music Corp.
                                                                                   Songs of Universal, Inc. / Universal/MCA Music Publishing Pty. Limited / Universal
570   Jesus Walks                                    PA0001236826                  Music – MGB NA LLC
571   Jilted Lovers & Broken Hearts                  PA0001712921                  Universal Music Corp. / Universal Music Publishing Limited
572   Josie                                          EU0000811352; PA0000019578    Universal Music Corp.
573   Just Another Nervous Wreck                     PA0000032066                  Universal Music Corp.
574   Kiss Me                                        PA0001942469                  Songs of Universal, Inc. / Universal Music Corp.
575   Kiss Me Kiss Me                                PA0001934764                  Songs of Universal, Inc.
576   Kitchen                                        PA0002092351                  Universal Music Corp.
577   Know Your Name                                 PA0001730685                  Universal/MCA Music Publishing Pty. Limited / Universal Music – Z Tunes LLC
                                                                                   Songs of Universal, Inc. / Universal Music Corp. / Universal/MCA Music Publishing
578 Legacy                                           PA0001965059; PA0001882554    Pty. Limited




                                                                   Page 10 of 19
Case 1:21-cv-02020-RM-KLM Document 1-2 Filed 07/26/21 USDC Colorado Page 11 of 19
                                              Exhibit B - Musical Compositions



      Track                              Registration No.              Plaintiff(s)
579   Lemon                              PA0000629220                  PolyGram Publishing, Inc.
580   Levon                              EP0000293163; EU0000283995    Universal Music Publishing Limited
581   Lie To Me                          PA0001395694                  Universal Music – Z Tunes LLC
582   Life Is Worth Living               PA0002083500                  Universal Music Corp.
583   Living In Sin                      PA0000378909; PA0000400414    PolyGram Publishing, Inc.
584   Loco-Motive                        PA0002067619                  Universal Music – Z Tunes LLC
585   Long Way Home                      PA0001934766                  Songs of Universal, Inc.
586   Lord Is It Mine                    PA0000032065                  Universal Music Corp.
587   Lose Control                       PA0001784144                  Universal Music – MGB NA LLC
588   Losing My Religion                 PA0000541342                  Songs of Universal, Inc.
589   Lost In Paradise                   PA0001884529                  Songs of Universal, Inc.
590   Love Is Blindness                  PA0000662719                  PolyGram Publishing, Inc.
591   Love Yourself                      PA0002083662                  Songs of Universal, Inc. / Universal Music Corp.
592   Loveeeeeee Song                    PA0001884533                  Songs of Universal, Inc. / Universal Music Corp.
593   Lucky Charm                        PA0001899890                  Songs of Universal, Inc.
594   Mad                                PA0001395687                  Universal Music – Z Tunes LLC
595   Madman Across The Water            EU0000283997; EP0000293162    Universal Music Publishing Limited
596   Makin' A Movie                     PA0001730687                  Universal Music – Z Tunes LLC
597   Mark My Words                      PA0002083553                  Universal Music Corp.
598   Mature Nature                      PA0002091489                  Universal Music Corp.
599   Memphis                            PA0001907217                  Universal Music Corp.
600   Meteor Shower                      PA0001692970                  Universal Music Corp.
601   Miss Independent                   PA0001395688                  Universal Music – Z Tunes LLC
602   Mona Lisas And Mad Hatters         EFO000157243                  Universal Music Publishing Limited
603   My Kind of Love                    PA0001784157                  Songs of Universal, Inc. / Universal Music Corp.
604   Mysterious Ways                    PA0000662714                  PolyGram Publishing, Inc.
605   Nasty                              PA0001895149                  Universal Music – Z Tunes LLC
606   Natural Forces                     PA0001702549                  Universal Music Publishing, Inc.
607   Nobody                             PA0001395686                  Universal Music – Z Tunes LLC
608   Nobody Drinks Alone                PA0001256872                  Songs of Universal, Inc.
609   Nothing Without You                PA0002082984                  Universal Music Corp.
610   Numb                               PA0000629219                  PolyGram Publishing, Inc.
611   Oh Darling                         PA0000032063                  Universal Music Corp.
612   On Top Of The World                PA0001796480                  Songs of Universal, Inc.
613   One                                PA0000662711                  PolyGram Publishing, Inc.
614   One Night Stand                    PA0001784142                  Songs of Universal, Inc.
615   One Time                           PA0001816046                  Songs of Universal, Inc. / Universal Music – MGB NA LLC
616   Pantry                             PA0001702547                  Universal Music Publishing, Inc.
617   Passenger                          PA0001942467; PA0001942467    Songs of Universal, Inc. / Universal Music Corp.
618   Peg                                EP0000380417; EU0000811349    Universal Music Corp.
619   Playing With Fire                  PA0001712922                  Universal Music Corp. / Universal Music Publishing Limited
620   Polaroid                           PA0001999968                  Songs of Universal, Inc.
621   Pretty Girl Rock                   PA0001784138                  Universal Music – Z Tunes LLC
622   Punky Reggae Party                 EU0000832878; PA0000027200    PolyGram Publishing, Inc.
623   Purpose                            PA0002083508                  Universal Music Corp.
624   PYD                                PA0001905346; PA0001397675    Universal Music Corp. / Universal Music – Z Tunes LLC
625   Razor Face                         EU0000283996                  Universal Music Publishing Limited
626   Reach Out                          PA0002067635                  Universal Music Corp. / Universal Music – Z Tunes LLC
627   Real Life                          PA0001995163                  Songs of Universal, Inc. / Universal Music Corp.
628   Recovery                           PA0001907215                  Universal Music Corp.
629   Refugee                            PAu000150970; PA0000072196    Universal Music Corp.
630   Release                            PA0002000090                  Songs of Universal, Inc.
                                         PA0000598205; PA0000577729;
631   River Of Dreams                    PA0000722437                  Universal/MCA Music Publishing Pty. Limited
632   Roller Coaster                     PA0001907223                  Universal Music Corp.
633   Roses                              PA0001895144                  Universal Music – Z Tunes LLC
634   Rotten Peaches                     EP0000293164; EU0000283999    Universal Music Publishing Limited
635   Roy Rogers                         EFO000170947                  Universal Music Publishing Limited
636   Rugs From Me To You                PA0001703291                  Universal Music Corp.
637   Scream & Shout                     PA0001835737                  Universal Music Corp.
638   Screw You (Young Man's Blues)      EFO000165918                  Universal Music Publishing Limited
639   Second Chances                     PA0002000089                  Songs of Universal, Inc.
640   Sexy Girl                          PAu000626299; PA000256545     Universal/MCA Music Publishing Pty. Limited
641   She's Gotta Be                     PA0001256871                  Universal Music Corp.
642   Shiny Happy People                 PA0000541344                  Songs of Universal, Inc.
643   Shots                              PA0001999933                  Songs of Universal, Inc.
644   Shut Up Train                      PA0001711307                  Universal Music – MGB NA LLC
645   Smoke And Mirrors                  PA0001999941                  Songs of Universal, Inc.
646   So Cruel                           PA0000662715                  PolyGram Publishing, Inc.
647   So Much Better                     PA0001915251; PA0001965024    Songs of Universal, Inc.
648   Social Disease                     EFO000170947                  Universal Music Publishing Limited
649   Some Days Are Better Than Others   PA0000629223                  PolyGram Publishing, Inc.
650   Starboy                            PA0002082942                  Universal Music Corp.
651   Stay (Faraway, So Close!)          PA0000629221                  PolyGram Publishing, Inc.
652   Step Into Christmas                EP0000319570; EFO000167890    Universal Music Publishing Limited
653   Strawberry Avalanche               PA0001703300                  Universal Music Corp.
654   Stronger Than I Was                PA0001915251; PA0001965616    Songs of Universal, Inc.




                                                       Page 11 of 19
Case 1:21-cv-02020-RM-KLM Document 1-2 Filed 07/26/21 USDC Colorado Page 12 of 19
                                                                Exhibit B - Musical Compositions



      Track                                                Registration No.               Plaintiff(s)
655   Summer                                               PA0002000013                   Songs of Universal, Inc.
656   Summer On Smash                                      PA0002067642                   Songs of Universal, Inc. / Universal Music Corp. / Universal Music – Z Tunes LLC
657   Summer's Gone                                        PA0001824897                   Universal/MCA Music Publishing Pty. Limited
658   Swap It Out                                          PA0001905350; PA0001397681     Universal Music Corp.
659   Sweet Painted Lady                                   EFO000170947                   Universal Music Publishing Limited
660   Take Care                                            PA0001770515                   Universal Music Corp.
661   Take The Long Way Home                               PA0000032064                   Universal Music Corp.
662   Talkin' All That                                     PA0001396074                   Songs of Universal, Inc. / Universal Music Corp.
663   Thank You                                            PA0001942502                   Songs of Universal, Inc.
664   That Old King James                                  PA0001760824                   Songs of Universal, Inc.
665   The Ballad Of Danny Bailey (1909-1934)               EFO000170947                   Universal Music Publishing Limited
666   The Bird And The Worm                                PA0001692987                   Universal Music Corp.
667   The Black Bond                                       PA0001895145                   Universal Music – Z Tunes LLC
668   The Boys Are Back In Town                            EU0000674600; EP0000354602     Universal Music Publishing Limited
669   The Boys Of Summer                                   PA0000231596                   Universal/MCA Music Publishing Pty. Limited
670   The Don                                              PA0002068479                   Universal Music – Z Tunes LLC
671   The Fall                                             PA0002000055                   Songs of Universal, Inc.
672   The First Time                                       PA0000629224                   PolyGram Publishing, Inc.
673   The Fly                                              PA0000662720                   PolyGram Publishing, Inc.
674   The Logical Song                                     PA0000032060                   Universal Music Corp.
675   The One You Love                                     PA0000141245                   Universal/MCA Music Publishing Pty. Limited
676   The Tip Of The Iceberg                               PA0001692985                   Universal Music Corp.
677   The Trouble With Girls                               PA0001760823                   Songs of Universal, Inc.
678   The Unknown                                          PA0002000071                   Songs of Universal, Inc.
679   These Are The Days                                   PA0001256873                   Songs of Universal, Inc. / Universal Music Corp.
680   Thief                                                PA0002000067                   Songs of Universal, Inc.
681   This Song Has No Title                               EFO000170947                   Universal Music Publishing Limited
682   This Way To Happiness                                PAu001963587; PA0000676064     Universal/MCA Music Publishing Pty. Limited
683   Tidal Wave                                           PA0001692990                   Universal Music Corp.
684   Tiptoe                                               PA0001816000                   Songs of Universal, Inc.
685   Tonight I Wanna Cry                                  PA0001256870                   Songs of Universal, Inc. / Universal Music Corp.
686   Top Of The World                                     PA0001899715                   Universal Music Corp.
687   Trapped                                              PA0001396086                   Songs of Universal, Inc.
688   Trouble                                              PA0002000001                   Songs of Universal, Inc.
689   True Love                                            PA0000382047                   Universal/MCA Music Publishing Pty. Limited
690   Trust                                                PA0001837698                   Songs of Universal, Inc. / Universal Music Corp. / Universal Music – Z Tunes LLC
691   Tryin' To Throw Your Arms Around The World           PA0000662716                   PolyGram Publishing, Inc.
692   Ultra Violet (Light My Way)                          PA0000662717                   PolyGram Publishing, Inc.
693   Umbrella Beach                                       PA0001692925                   Universal Music Corp.
694   Underdog                                             PA0001816019                   Songs of Universal, Inc.
695   Until The End Of The World                           PA0000662712                   PolyGram Publishing, Inc.
696   Vanilla Twilight                                     PA0001692986                   Universal Music Corp.
697   Was It Something I Said?                             PA0001712923                   Universal Music Corp. / Universal Music Publishing Limited
                                                                                          Songs of Universal, Inc. / Universal Music Corp. / Universal/MCA Music Publishing
698 We Major                                               PA0001331200                   Pty. Limited / Universal Music – Z Tunes LLC
                                                                                          Songs of Universal, Inc. / Universal Music Corp. / Universal/MCA Music Publishing
699   We Ride For Shady                                    PA0001396068                   Pty. Limited
700   We're Back                                           PA0001396070                   Songs of Universal, Inc. / Universal Music Corp.
701   What Do You Mean?                                    PA0001996404; PA0002083524     Universal Music Corp.
702   What Have I Done?                                    PA0001730691                   Universal Music – Z Tunes LLC
703   Whenever You're Ready (We'll Go Steady Again)        EFO000164519                   Universal Music Publishing Limited
704   Where Are U Now                                      PA0002083643                   Universal Music Corp.
705   Where's The Love                                     PA0001906615                   Universal Music Corp. / Universal Music – Z Tunes LLC
706   Who We Are                                           PA0001934683                   Songs of Universal, Inc.
707   Who's Been Sleeping In My Bed                        PA0000676065                   Universal/MCA Music Publishing Pty. Limited
708   Who's Gonna Ride Your Wild Horses                    PA0000662713                   PolyGram Publishing, Inc.
709   Wild In The Streets                                  PA0000304637; PAu000872476     PolyGram Publishing, Inc.
710   World's An Addiction                                 PA0002067639                   Songs of Universal, Inc. / Universal Music – Z Tunes LLC
711   Wounds                                               PA0002091487                   Universal Music Corp.
712   You Don't Know Jack                                  PA0001765718                   Universal Music Corp.
713   You Go Your Way                                      PA0001811189                   Songs of Universal, Inc.
                                                                                          PolyGram Publishing, Inc. / Universal Music – MGB NA LLC / Universal Music – Z
714   You Wouldn't Understand                              PA0002067646                   Tunes LLC
715   You're Mine (Eternal)                                PA0001897384                   Songs of Universal, Inc.
716   You're On My Mind                                    PA0001709074                   Songs of Universal, Inc.
717   Your Sister Can't Twist (But She Can Rock'n' Roll)   EFO000170947                   Universal Music Publishing Limited
                                                           EP0000293088; EP0000283511;
718   Your Song                                            EFO000142515; EU0000183663     Universal Music Publishing Limited
719   Zoo Station                                          PA0000662710                   PolyGram Publishing, Inc.
720   Zooropa                                              PA0000629217                   PolyGram Publishing, Inc.
721   (What Is) LOVE?                                      PA0001768340                   W Chappell Music Corp. d/b/a WC Music Corp.
722   1-900-Hustler                                        PA0001227347                   W Chappell Music Corp. d/b/a WC Music Corp.
723   2 Kool 2 Be 4-Gotten                                 PA0000910260                   Warner-Tamerlane Publishing Corp.
724   2 Many Hoes                                          PA0001198533                   W Chappell Music Corp. d/b/a WC Music Corp.

725 30 Something                                           PA0001603542                   Warner-Tamerlane Publishing Corp. / W Chappell Music Corp. d/b/a WC Music Corp.
726 99 Problems                                            PA0001245419                   W Chappell Music Corp. d/b/a WC Music Corp.




                                                                          Page 12 of 19
Case 1:21-cv-02020-RM-KLM Document 1-2 Filed 07/26/21 USDC Colorado Page 13 of 19
                                             Exhibit B - Musical Compositions



    Track                             Registration No.                   Plaintiff(s)
727 A Ballad For The Fallen Soldier   PA0001105231                       W Chappell Music Corp. d/b/a WC Music Corp.
728 A Dream                           PA0001105274                       W Chappell Music Corp. d/b/a WC Music Corp.
729 Ackrite                           PA0001042876                       W Chappell Music Corp. d/b/a WC Music Corp.

730   All Around The World            PA0001147400                       Warner-Tamerlane Publishing Corp. / W Chappell Music Corp. d/b/a WC Music Corp.
731   All Day Long                    PA0001740783                       W Chappell Music Corp. d/b/a WC Music Corp.
732   All I Need                      PA0001038350                       W Chappell Music Corp. d/b/a WC Music Corp.
733   All She Wants To Do Is Dance    PA0000237015                       W Chappell Music Corp. d/b/a WC Music Corp.
734   All The Way Down                PA0001733274                       Warner-Tamerlane Publishing Corp.
735   Allure                          PA0001158798                       W Chappell Music Corp. d/b/a WC Music Corp.
736   Already Home                    PA0001711044                       W Chappell Music Corp. d/b/a WC Music Corp.
737   Always In My Head               PA0001045478                       W Chappell Music Corp. d/b/a WC Music Corp.
738   American Dreamin'               PA0001590359                       W Chappell Music Corp. d/b/a WC Music Corp.

739   American Gangster               PA0001965648                       Warner-Tamerlane Publishing Corp. / W Chappell Music Corp. d/b/a WC Music Corp.
740   Anything                        PA0001166203                       W Chappell Music Corp. d/b/a WC Music Corp.
741   As Is                           PA0001814297                       W Chappell Music Corp. d/b/a WC Music Corp.
742   As One                          PA0001104657                       W Chappell Music Corp. d/b/a WC Music Corp.
743   Back To The Middle              PA0001147060                       W Chappell Music Corp. d/b/a WC Music Corp.
744   Bang Bang                       PA0001042877                       W Chappell Music Corp. d/b/a WC Music Corp.

745   Be Mean                         PA0002071195; PA0002087699         Warner-Tamerlane Publishing Corp. / W Chappell Music Corp. d/b/a WC Music Corp.
746   Beach Chair                     PA0001166204                       W Chappell Music Corp. d/b/a WC Music Corp.
747   Beats Workin'                   PA0001814297                       W Chappell Music Corp. d/b/a WC Music Corp.
748   Beautiful                       PA0001147055                       W Chappell Music Corp. d/b/a WC Music Corp.

749 Big Ego's                         PA0001042866                       Warner-Tamerlane Publishing Corp. / W Chappell Music Corp. d/b/a WC Music Corp.
750 Big River                         PA0001814297                       W Chappell Music Corp. d/b/a WC Music Corp.
751 Bill Murray                       PA0001938977                       Unichappell Music, Inc.
                                      EP0000287277
                                      RE0000803485
                                      EU0000116883
                                      RE0000764553
752 Biloxi                                                               W Chappell Music Corp. d/b/a WC Music Corp.

753 Bitch Niggaz                      PA0001042873                Warner-Tamerlane Publishing Corp. / W Chappell Music Corp. d/b/a WC Music Corp.
                                      PA0001022537; PA0000980887;
754 Bitch Please II                   PA0001022419                W Chappell Music Corp. d/b/a WC Music Corp.
755 Blood And Fire                    PA0001814297                W Chappell Music Corp. d/b/a WC Music Corp.

756   Blown                           PA0002091462                       Warner-Tamerlane Publishing Corp. / W Chappell Music Corp. d/b/a WC Music Corp.
757   Blue Melodies                   PA0001864769                       Warner-Tamerlane Publishing Corp.
758   Blueprint 2                     PA0001104638                       W Chappell Music Corp. d/b/a WC Music Corp.
759   Boondocks                       PA0001296327                       Warner-Tamerlane Publishing Corp.

760 Bounce                            PA0001967797                       Warner-Tamerlane Publishing Corp. / W Chappell Music Corp. d/b/a WC Music Corp.
761 Breakin' Dishes                   PA0001603816                       W Chappell Music Corp. d/b/a WC Music Corp.

762   Breaking Down                   PA0001805728                       Warner-Tamerlane Publishing Corp. / W Chappell Music Corp. d/b/a WC Music Corp.
763   Brown Skin                      PA0001147058                       W Chappell Music Corp. d/b/a WC Music Corp.
764   Building The Perfect Beast      PA0000231602                       W Chappell Music Corp. d/b/a WC Music Corp.
765   Bullethead                      PA0001814297                       W Chappell Music Corp. d/b/a WC Music Corp.
766   By The Grace Of God             PA0001871667                       W Chappell Music Corp. d/b/a WC Music Corp.
767   Can I Get A...                  PA0001008890                       W Chappell Music Corp. d/b/a WC Music Corp.
768   Car Wheels On A Gravel Road     PA0000910260                       Warner-Tamerlane Publishing Corp.
769   Castaway                        PA0001988312                       Warner-Tamerlane Publishing Corp.

770   Caught                          PA0002065727                       Warner-Tamerlane Publishing Corp. / W Chappell Music Corp. d/b/a WC Music Corp.
771   Change Clothes                  PA0001158396                       W Chappell Music Corp. d/b/a WC Music Corp.
772   Change The Game                 PA0001048617                       W Chappell Music Corp. d/b/a WC Music Corp.
773   China Town                      PA0001814297                       W Chappell Music Corp. d/b/a WC Music Corp.
774   Choose Your Battles             PA0001871664                       W Chappell Music Corp. d/b/a WC Music Corp.
775   Concrete And Barbed Wire        PA0000910260                       Warner-Tamerlane Publishing Corp.
776   Consideration                   PA0002018111                       W Chappell Music Corp. d/b/a WC Music Corp.
777   D.O.A. (Death Of Auto-Tune)     PA0001764438                       Unichappell Music, Inc. / W Chappell Music Corp. d/b/a WC Music Corp.
778   Da Day                          PA0002040208                       Warner-Tamerlane Publishing Corp.
779   Dangerous Woman                 PA0002038831                       Warner-Tamerlane Publishing Corp.
780   Dark Horse                      PA0001871672                       W Chappell Music Corp. d/b/a WC Music Corp.

781   Darkside/Gone                   PA0002013876                       Warner-Tamerlane Publishing Corp. / W Chappell Music Corp. d/b/a WC Music Corp.
782   Diamonds Is Forever             PA0001104653                       W Chappell Music Corp. d/b/a WC Music Corp.
783   Dig A Hole                      PA0001166205                       W Chappell Music Corp. d/b/a WC Music Corp.
784   Dirt Off Your Shoulder          PA0001276117                       W Chappell Music Corp. d/b/a WC Music Corp.
785   Dirty Dishes                    PA0001791096                       Warner-Tamerlane Publishing Corp.
786   Do U Wanna Ride                 PA0001166206                       W Chappell Music Corp. d/b/a WC Music Corp.

787 Doctor You                        PA0002087720; PA0002071191         Warner-Tamerlane Publishing Corp. / W Chappell Music Corp. d/b/a WC Music Corp.
788 Dope Dealer                       PA0002086632                       Warner-Tamerlane Publishing Corp.




                                                         Page 13 of 19
Case 1:21-cv-02020-RM-KLM Document 1-2 Filed 07/26/21 USDC Colorado Page 14 of 19
                                                 Exhibit B - Musical Compositions



      Track                               Registration No.                   Plaintiff(s)
789   Drivin' With Your Eyes Closed       PA0000231598                       W Chappell Music Corp. d/b/a WC Music Corp.
790   Drunken Angel                       PA0000910260                       Warner-Tamerlane Publishing Corp.
791   Encore                              PA0001158807                       W Chappell Music Corp. d/b/a WC Music Corp.
792   Excuse Me Miss                      PA0001104640                       W Chappell Music Corp. d/b/a WC Music Corp.
793   Fade                                PA0002179287                       W Chappell Music Corp. d/b/a WC Music Corp.

794   Faded                               PA0001989089                       Warner-Tamerlane Publishing Corp. / W Chappell Music Corp. d/b/a WC Music Corp.
795   Fallin'                             PA0001590383                       W Chappell Music Corp. d/b/a WC Music Corp.
796   Falling In                          PA0001691989                       Warner-Tamerlane Publishing Corp.
797   False Alarm                         PA0002085198                       W Chappell Music Corp. d/b/a WC Music Corp.
798   Fighting For Air                    PA0001739233                       Warner-Tamerlane Publishing Corp.

799 Focus                                 PA0002017792                       Warner-Tamerlane Publishing Corp. / W Chappell Music Corp. d/b/a WC Music Corp.
800 For Free?                             PA0001961403                       W Chappell Music Corp. d/b/a WC Music Corp.

801   For The Love Of Money               PA0002049053                       Warner-Tamerlane Publishing Corp. / W Chappell Music Corp. d/b/a WC Music Corp.
802   Forest For The Trees                PA0000302475                       W Chappell Music Corp. d/b/a WC Music Corp.
803   Forgot About Dre                    PA0001042870                       W Chappell Music Corp. d/b/a WC Music Corp.
804   Fuck All Nite                       PA0001104858                       W Chappell Music Corp. d/b/a WC Music Corp.

805 Fuck You                              PA0001042864                       Warner-Tamerlane Publishing Corp. / W Chappell Music Corp. d/b/a WC Music Corp.

806 Get Low                               PA0001599525                       Warner-Tamerlane Publishing Corp. / W Chappell Music Corp. d/b/a WC Music Corp.

807 Get Your Mind Right Mami              PA0001048621                       Warner-Tamerlane Publishing Corp. / W Chappell Music Corp. d/b/a WC Music Corp.
808 Ghost                                 PA0001871676                       W Chappell Music Corp. d/b/a WC Music Corp.
809 Girls, Girls, Girls                   PA0001084237                       Unichappell Music, Inc. / W Chappell Music Corp. d/b/a WC Music Corp.
                                                                             Warner-Tamerlane Publishing Corp. / W Chappell Music Corp. d/b/a WC Music Corp.
810 Girls, Girls, Girls (Part 2)          PA0001084235                       / Cotillion Music Inc.
811 Give It 2 U                           PA0001865888                       W Chappell Music Corp. d/b/a WC Music Corp.
                                          PA0001864768; PA0001815861;
812 Give It All We Got Tonight            PA0001956815                Warner-Tamerlane Publishing Corp.
813 Glad Rag Doll                         EP0000002200                W Chappell Music Corp. d/b/a WC Music Corp.
814 Gonna Come Back As A Country Song     PA0001824346                W Chappell Music Corp. d/b/a WC Music Corp.

815 Good Girls                            PA0001935116                       Warner-Tamerlane Publishing Corp. / W Chappell Music Corp. d/b/a WC Music Corp.
816 Greenville                            PA0000910260                       Warner-Tamerlane Publishing Corp.

817   Guilty Until Proven Innocent        PA0001227351                       Warner-Tamerlane Publishing Corp. / W Chappell Music Corp. d/b/a WC Music Corp.
818   Guns & Roses                        PA0001131516                       W Chappell Music Corp. d/b/a WC Music Corp.
819   Hard Knock Life                     PA0000925805                       W Chappell Music Corp. d/b/a WC Music Corp.
820   Heart Of The City (Ain't No Love)   PA0001252919                       W Chappell Music Corp. d/b/a WC Music Corp.

821 Help Me Lose My Mind                  PA0001898500                       Warner-Tamerlane Publishing Corp. / W Chappell Music Corp. d/b/a WC Music Corp.
822 Here Today                            PA0001899759                       W Chappell Music Corp. d/b/a WC Music Corp.

823   Hiding                              PA0002065732                       Warner-Tamerlane Publishing Corp. / W Chappell Music Corp. d/b/a WC Music Corp.
824   Hola' Hovito                        PA0001084236                       W Chappell Music Corp. d/b/a WC Music Corp.
825   Holla                               PA0001227350                       W Chappell Music Corp. d/b/a WC Music Corp.
826   Hollywood                           PA0001166207                       W Chappell Music Corp. d/b/a WC Music Corp.
827   Honeybabysweetiedoll                PA0001814297                       W Chappell Music Corp. d/b/a WC Music Corp.

828   Housewife                           PA0001042875                       Warner-Tamerlane Publishing Corp. / W Chappell Music Corp. d/b/a WC Music Corp.
829   Hovi Baby                           PA0001104859                       W Chappell Music Corp. d/b/a WC Music Corp.
830   How Bad Do You Want It?             PA0000426670                       W Chappell Music Corp. d/b/a WC Music Corp.
831   Huerfano De Amor                    PA0002013234                       W Chappell Music Corp. d/b/a WC Music Corp.
832   I Did It My Way                     PA0001104654                       W Chappell Music Corp. d/b/a WC Music Corp.
833   I Hold On                           PA0001912124                       W Chappell Music Corp. d/b/a WC Music Corp.
834   I Knew You That Way                 PA0001791099                       W Chappell Music Corp. d/b/a WC Music Corp.
835   I Know What I Like                  PA0000302471                       W Chappell Music Corp. d/b/a WC Music Corp.
836   I Made It                           PA0001166208                       W Chappell Music Corp. d/b/a WC Music Corp.
837   I See God In You                    PA0001147057                       W Chappell Music Corp. d/b/a WC Music Corp.
838   I Will Not Go Quietly               PA0000426667                       W Chappell Music Corp. d/b/a WC Music Corp.
839   I'm Back                            PA0000980848; PA0001022536         W Chappell Music Corp. d/b/a WC Music Corp.
840   I'm In It                           PA0001890238                       Warner-Tamerlane Publishing Corp.
841   I'm Shady                           PA0000962148                       Warner-Tamerlane Publishing Corp.
842   I've Got You Under My Skin          EP0000057381                       W Chappell Music Corp. d/b/a WC Music Corp.
843   Ignorant Sh*t                       PA0001590421                       W Chappell Music Corp. d/b/a WC Music Corp.

844   In The Night                        PA0001986820                       Warner-Tamerlane Publishing Corp. / W Chappell Music Corp. d/b/a WC Music Corp.
845   Interlude                           PA0001147061                       W Chappell Music Corp. d/b/a WC Music Corp.
846   International Smile                 PA0001871673                       W Chappell Music Corp. d/b/a WC Music Corp.
847   Intro                               PA0002049035                       W Chappell Music Corp. d/b/a WC Music Corp.
848   Intro                               PA0001147061                       W Chappell Music Corp. d/b/a WC Music Corp.

849 Issues                                PA0002049063                       Warner-Tamerlane Publishing Corp. / W Chappell Music Corp. d/b/a WC Music Corp.
850 It Takes Two                          PA0001871665                       W Chappell Music Corp. d/b/a WC Music Corp.




                                                             Page 14 of 19
Case 1:21-cv-02020-RM-KLM Document 1-2 Filed 07/26/21 USDC Colorado Page 15 of 19
                                                       Exhibit B - Musical Compositions



      Track                                     Registration No.                   Plaintiff(s)

851   It's All On Me                            PA0002013821                       Warner-Tamerlane Publishing Corp. / W Chappell Music Corp. d/b/a WC Music Corp.
852   Izzo (H.O.V.A.)                           PA0001038342                       W Chappell Music Corp. d/b/a WC Music Corp.
853   Jigga That Nigga                          PA0001108396                       W Chappell Music Corp. d/b/a WC Music Corp.
854   Joy                                       PA0000910260                       Warner-Tamerlane Publishing Corp.
855   Justify My Thug                           PA0001276118                       W Chappell Music Corp. d/b/a WC Music Corp.
856   Kill You                                  PA0000980843                       W Chappell Music Corp. d/b/a WC Music Corp.
857   Kingdom Come                              PA0001166209                       W Chappell Music Corp. d/b/a WC Music Corp.

858   La Verdad                                 PA0001918234                       Warner-Tamerlane Publishing Corp. / W Chappell Music Corp. d/b/a WC Music Corp.
859   Lake Charles                              PA0000910260                       Warner-Tamerlane Publishing Corp.
860   Land Of The Living                        PA0000231603                       W Chappell Music Corp. d/b/a WC Music Corp.
861   Lean Into It                              PA0001733274                       Warner-Tamerlane Publishing Corp.
862   Legendary Lovers                          PA0001871676                       W Chappell Music Corp. d/b/a WC Music Corp.
863   Let It Rain                               EP0000606872                       W Chappell Music Corp. d/b/a WC Music Corp.
864   Life Rolls On                             PA0001733274                       Warner-Tamerlane Publishing Corp.
865   Lift Your Spirit                          PA0002156632                       W Chappell Music Corp. d/b/a WC Music Corp.
866   Light Speed                               PA0001042869                       W Chappell Music Corp. d/b/a WC Music Corp.
867   Little Tin God                            PA0000426668                       W Chappell Music Corp. d/b/a WC Music Corp.
868   Little White Church                       PA0001733274                       Warner-Tamerlane Publishing Corp.
869   Long Road To Hell                         PA0001864140                       W Chappell Music Corp. d/b/a WC Music Corp.

870   Lost One                                  PA0001166210; PA0001616589         Warner-Tamerlane Publishing Corp. / W Chappell Music Corp. d/b/a WC Music Corp.
871   Love Done Gone                            PA0001740781                       Warner-Tamerlane Publishing Corp.
872   Love Me                                   PA0001871669                       W Chappell Music Corp. d/b/a WC Music Corp.
873   Love No Limit                             PA0000600675                       W Chappell Music Corp. d/b/a WC Music Corp.
874   Lucifer                                   PA0001158951; PA0001245418         W Chappell Music Corp. d/b/a WC Music Corp.
875   Luna Llena                                PA0001863385                       W Chappell Music Corp. d/b/a WC Music Corp.
876   Lyrical Exercise                          PA0001038353                       W Chappell Music Corp. d/b/a WC Music Corp.
877   Man With A Mission                        PA0000231600                       W Chappell Music Corp. d/b/a WC Music Corp.
878   Meet The Parents                          PA0001104860                       W Chappell Music Corp. d/b/a WC Music Corp.
879   Metal Firecracker                         PA0000910260                       Warner-Tamerlane Publishing Corp.

880 Mil Pedazos                                 PA0001918233                       Warner-Tamerlane Publishing Corp. / W Chappell Music Corp. d/b/a WC Music Corp.

881 Minority Report                             PA0001166211; PA0001603533         Warner-Tamerlane Publishing Corp. / W Chappell Music Corp. d/b/a WC Music Corp.
882 Moment Of Clarity                           PA0001158952                       W Chappell Music Corp. d/b/a WC Music Corp.
883 Momma                                       PA0001961426                       W Chappell Music Corp. d/b/a WC Music Corp.

884 Murder Ink                                  PA0001042874                       Warner-Tamerlane Publishing Corp. / W Chappell Music Corp. d/b/a WC Music Corp.
885 My 1st Song                                 PA0001158345                       W Chappell Music Corp. d/b/a WC Music Corp.
886 My Love                                     PA0000600676                       W Chappell Music Corp. d/b/a WC Music Corp.

887   Naked                                     PA0002084012                       Warner-Tamerlane Publishing Corp. / W Chappell Music Corp. d/b/a WC Music Corp.
888   Naturally                                 PA0000302472                       W Chappell Music Corp. d/b/a WC Music Corp.
889   Need You Now                              PA0001694911                       Warner-Tamerlane Publishing Corp.
890   Never Change                              PA0001038348                       W Chappell Music Corp. d/b/a WC Music Corp.

891   Never Ending                              PA0002018096                       Warner-Tamerlane Publishing Corp. / W Chappell Music Corp. d/b/a WC Music Corp.
892   New York Minute                           PA0000426676                       W Chappell Music Corp. d/b/a WC Music Corp.
893   Nigga Please                              PA0001104647                       W Chappell Music Corp. d/b/a WC Music Corp.
894   No Hook                                   PA0001590422                       W Chappell Music Corp. d/b/a WC Music Corp. / Unichappell Music Inc.
895   Not Enough Love In The World              PA0000231597                       W Chappell Music Corp. d/b/a WC Music Corp.
896   Oh My God                                 PA0001599317                       W Chappell Music Corp. d/b/a WC Music Corp. / Unichappell Music Inc.
897   Omen (Acoustic)                           PA0002009078                       W Chappell Music Corp. d/b/a WC Music Corp.
898   On To The Next One                        PA0001710238                       W Chappell Music Corp. d/b/a WC Music Corp.
899   Our Kind Of Love                          PA0001694877                       Warner-Tamerlane Publishing Corp.
900   Out Of Summertime                         PA0001791453                       Warner-Tamerlane Publishing Corp.
901   Outro                                     PA0001147061                       W Chappell Music Corp. d/b/a WC Music Corp.
902   Outta Space                               PA0001814297                       W Chappell Music Corp. d/b/a WC Music Corp.
903   Overnight                                 PA0002040207                       Warner-Tamerlane Publishing Corp.
904   Overtime                                  PA0002061204                       W Chappell Music Corp. d/b/a WC Music Corp.
905   Parking Lot Pimpin'                       PA0001227349                       W Chappell Music Corp. d/b/a WC Music Corp.
906   Party Life                                PA0001590439                       W Chappell Music Corp. d/b/a WC Music Corp.
907   Party Monster                             PA0002085188                       W Chappell Music Corp. d/b/a WC Music Corp.
908   Poppin' Tags                              PA0001104655                       W Chappell Music Corp. d/b/a WC Music Corp.
909   Pretty Girls                              PA0001905454                       W Chappell Music Corp. d/b/a WC Music Corp.
910   Promises                                  PA0001147059                       W Chappell Music Corp. d/b/a WC Music Corp.
911   Public Service Announcement (Interlude)   PA0001158949                       W Chappell Music Corp. d/b/a WC Music Corp.
912   Ready For Love                            PA0001147060                       W Chappell Music Corp. d/b/a WC Music Corp.
913   Ready To Love Again                       PA0001682653                       Warner-Tamerlane Publishing Corp.
914   Remember Me?                              PA0000980847                       W Chappell Music Corp. d/b/a WC Music Corp.
915   Reminder                                  PA0001711043; PA0001847911         W Chappell Music Corp. d/b/a WC Music Corp. / Unichappell Music Inc.
916   Reminisce                                 PA0000600674                       W Chappell Music Corp. d/b/a WC Music Corp.
917   Right In Time                             PA0000910260                       Warner-Tamerlane Publishing Corp.
918   Roc Boys (And The Winner Is)...           PA0001590440                       W Chappell Music Corp. d/b/a WC Music Corp.
919   Role Model                                PA0000962147                       W Chappell Music Corp. d/b/a WC Music Corp.
920   Roller Coaster                            PA0002167148                       W Chappell Music Corp. d/b/a WC Music Corp.




                                                                   Page 15 of 19
Case 1:21-cv-02020-RM-KLM Document 1-2 Filed 07/26/21 USDC Colorado Page 16 of 19
                                                      Exhibit B - Musical Compositions



    Track                                      Registration No.                   Plaintiff(s)
921 Runaway Train                              PA0001733277                       Warner-Tamerlane Publishing Corp.

922 Satisfiction                               PA0002013867                       Warner-Tamerlane Publishing Corp. / W Chappell Music Corp. d/b/a WC Music Corp.
923 Say Hello                                  PA0001590423                       W Chappell Music Corp. d/b/a WC Music Corp.
924 Scars On This Guitar                       PA0002055396; PA0002240520         W Chappell Music Corp. d/b/a WC Music Corp.
                                               PA0000156470;
925 Serves You Right                           PA0000167773                       W Chappell Music Corp. d/b/a WC Music Corp.

926   Shangri-La                               PA0000426669                       Warner-Tamerlane Publishing Corp. / W Chappell Music Corp. d/b/a WC Music Corp.
927   She's The Woman                          PA0001814297                       W Chappell Music Corp. d/b/a WC Music Corp.
928   Simple                                   PA0001147056                       W Chappell Music Corp. d/b/a WC Music Corp.
929   Some How Some Way                        PA0001104649                       W Chappell Music Corp. d/b/a WC Music Corp.
930   Some L.A. Niggaz                         PA0001042862                       W Chappell Music Corp. d/b/a WC Music Corp.
931   Some People Hate                         PA0001104650                       W Chappell Music Corp. d/b/a WC Music Corp.
932   Song Cry                                 PA0001108054                       W Chappell Music Corp. d/b/a WC Music Corp.
933   Soon You'll Understand                   PA0001048627                       W Chappell Music Corp. d/b/a WC Music Corp.
934   Sounds Of Summer                         PA0001912125                       W Chappell Music Corp. d/b/a WC Music Corp.
935   Squeeze 1st                              PA0001048628                       W Chappell Music Corp. d/b/a WC Music Corp.

936 St Jude                                    PA0002065731                       Warner-Tamerlane Publishing Corp. / W Chappell Music Corp. d/b/a WC Music Corp.

937   Stan                                     PA0001022417; PA0000980844         Warner-Tamerlane Publishing Corp. / W Chappell Music Corp. d/b/a WC Music Corp.
938   Starting Over                            PA0001769710                       W Chappell Music Corp. d/b/a WC Music Corp.
939   Stay Frosty                              PA0001814297                       W Chappell Music Corp. d/b/a WC Music Corp.
940   Stick 2 The Script                       PA0001048622                       W Chappell Music Corp. d/b/a WC Music Corp.
941   Still D.R.E.                             PA0001042865                       W Chappell Music Corp. d/b/a WC Music Corp.
942   Still I Long For Your Kiss               PA0000894869                       Warner-Tamerlane Publishing Corp.

943   Str8 Ballin                              PA0002061203                       Warner-Tamerlane Publishing Corp. / W Chappell Music Corp. d/b/a WC Music Corp.
944   Streets Is Talking                       PA0001048619                       W Chappell Music Corp. d/b/a WC Music Corp.
945   Strength Courage & Wisdom                PA0001147061                       W Chappell Music Corp. d/b/a WC Music Corp.
946   Sunset Grill                             PA0000231599                       W Chappell Music Corp. d/b/a WC Music Corp.

947   Sweet                                    PA0001809155                       Warner-Tamerlane Publishing Corp. / W Chappell Music Corp. d/b/a WC Music Corp.
948   Talk About It                            PA0002056399                       Warner-Tamerlane Publishing Corp.
949   Talking To My Diary                      PA0002049039                       W Chappell Music Corp. d/b/a WC Music Corp.
950   Tattoo                                   PA0001814297                       W Chappell Music Corp. d/b/a WC Music Corp.
951   The Bounce                               PA0001198532                       W Chappell Music Corp. d/b/a WC Music Corp.
952   The Feeling                              PA0002021403; PA0002035639         WC Music Corp. / Warner-Tamerlane Publishing Corp.

953   The Message                              PA0001196114                       Warner-Tamerlane Publishing Corp. / W Chappell Music Corp. d/b/a WC Music Corp.
954   The Next Episode                         PA0001042871                       W Chappell Music Corp. d/b/a WC Music Corp.
955   The Prelude                              PA0001166213                       W Chappell Music Corp. d/b/a WC Music Corp.
956   The R. O. C.                             PA0001227352                       W Chappell Music Corp. d/b/a WC Music Corp.
957   The Reason Why                           PA0001733274                       Warner-Tamerlane Publishing Corp.

958   The Ruler's Back                         PA0001084234                       Warner-Tamerlane Publishing Corp. / W Chappell Music Corp. d/b/a WC Music Corp.
959   The Trouble With Never                   PA0001814297                       W Chappell Music Corp. d/b/a WC Music Corp.
960   The Watcher                              PA0001042863                       W Chappell Music Corp. d/b/a WC Music Corp.
961   The Watcher 2                            PA0001198530                       W Chappell Music Corp. d/b/a WC Music Corp.
962   These Walls                              PA0001961411                       W Chappell Music Corp. d/b/a WC Music Corp.

963   This Can't Be Life                       PA0001227348                       Warner-Tamerlane Publishing Corp. / W Chappell Music Corp. d/b/a WC Music Corp.
964   This Is How We Do                        PA0001871671                       W Chappell Music Corp. d/b/a WC Music Corp.
965   This Magic Moment / True Love (Medley)   EP0000139197                       Warner-Tamerlane Publishing Corp.
966   This Moment                              PA0001871677                       W Chappell Music Corp. d/b/a WC Music Corp.
967   Threat                                   PA0001158346                       W Chappell Music Corp. d/b/a WC Music Corp.
968   Ting A Ling                              EU0000280406                       Unichappell Music, Inc.

969 Touch It                                   PA0002078312                       Warner-Tamerlane Publishing Corp. / W Chappell Music Corp. d/b/a WC Music Corp.

970   Trouble                                  PA0001603528                       Warner-Tamerlane Publishing Corp. / W Chappell Music Corp. d/b/a WC Music Corp.
971   True Love                                EP0000100044                       Warner Chappell Music, Inc. (f/k/a Warner/Chappell Music, Inc.)
972   u                                        PA0001961415                       W Chappell Music Corp. d/b/a WC Music Corp.
973   U Don't Know                             PA0001084238                       W Chappell Music Corp. d/b/a WC Music Corp. / Unichappell Music Inc.

974   Ultralight Beam                          PA0002088290; PA0002222879         Warner-Tamerlane Publishing Corp. / W Chappell Music Corp. d/b/a WC Music Corp.
975   Unconditionally                          PA0001871673                       W Chappell Music Corp. d/b/a WC Music Corp.
976   Until You                                PA0001618020                       W Chappell Music Corp. d/b/a WC Music Corp.
977   untitled 03 | 05.28.2013.                PA0002038700                       W Chappell Music Corp. d/b/a WC Music Corp.
978   untitled 08 | 09.06.2014.                PA0002038714                       W Chappell Music Corp. d/b/a WC Music Corp.
979   Venus                                    PA0001893364                       Warner-Tamerlane Publishing Corp.

980   Venus Vs. Mars                           PA0001728874                       Warner-Tamerlane Publishing Corp. / W Chappell Music Corp. d/b/a WC Music Corp.
981   Walking On Air                           PA0001871674                       W Chappell Music Corp. d/b/a WC Music Corp.
982   Wesley's Theory                          PA0001961401                       W Chappell Music Corp. d/b/a WC Music Corp.
983   What More Can I Say                      PA0001276116                       W Chappell Music Corp. d/b/a WC Music Corp.
984   What They Gonna Do                       PA0001198531                       W Chappell Music Corp. d/b/a WC Music Corp.




                                                                  Page 16 of 19
Case 1:21-cv-02020-RM-KLM Document 1-2 Filed 07/26/21 USDC Colorado Page 17 of 19
                                                   Exhibit B - Musical Compositions



       Track                                Registration No.                   Plaintiff(s)
 985   What They Gonna Do Part II           PA0001104648                       W Chappell Music Corp. d/b/a WC Music Corp.
 986   What We Talkin' About                PA0001678136                       W Chappell Music Corp. d/b/a WC Music Corp.
 987   What's The Difference                PA0001042868                       W Chappell Music Corp. d/b/a WC Music Corp.
 988   Where Have You Been                  PA0001048629                       W Chappell Music Corp. d/b/a WC Music Corp.
 989   Who Knew                             PA0001022538                       W Chappell Music Corp. d/b/a WC Music Corp.
 990   Whole Lotta Lovin'                   PA0000302474                       W Chappell Music Corp. d/b/a WC Music Corp.

 991 Why, Oh Why                            PA0001716304                       Warner-Tamerlane Publishing Corp. / W Chappell Music Corp. d/b/a WC Music Corp.
 992 Wide Awake                             PA0001816540                       W Chappell Music Corp. d/b/a WC Music Corp.
                                            EP0000044664;
 993 Winter Wonderland                      R0000284735                        W Chappell Music Corp. d/b/a WC Music Corp.
 994 Wonderful (Stevie Wonder Dedication)   PA0001147054                       W Chappell Music Corp. d/b/a WC Music Corp.

 995   Xxplosive                            PA0001042867                       Warner-Tamerlane Publishing Corp. / W Chappell Music Corp. d/b/a WC Music Corp.
 996   You And Your Blues                   PA0001814297                       W Chappell Music Corp. d/b/a WC Music Corp.
 997   You Can't Have Everything            PA0001733274                       Warner-Tamerlane Publishing Corp.
 998   You Can't Make Love                  PA0000231601                       W Chappell Music Corp. d/b/a WC Music Corp.
 999   You Don't Know What You're Missing   PA0001864772                       W Chappell Music Corp. d/b/a WC Music Corp.
1000   You Remind Me                        PA0000602274                       W Chappell Music Corp. d/b/a WC Music Corp.
                                                                               W Chappell Music Corp. d/b/a WC Music Corp. / W.C.M. Music Corp. (f/k/a W.B.M.
1001 You, Me, Him And Her                   PA0001222007                       Music Corp.)
1002 You're Not Drinking Enough             PA0000237014                       W Chappell Music Corp. d/b/a WC Music Corp.
                                                                               W Chappell Music Corp. d/b/a WC Music Corp. / Songs of Universal, Inc. / Universal
1003 A Star Is Born                         PA0001711045; PA0001920104         Music Corp. / Universal Music Publishing AB
                                                                               Warner-Tamerlane Publishing Corp. / W Chappell Music Corp. d/b/a WC Music Corp.
1004 Airplanes Part II                      PA0001885093; PA0001731000         / Songs of Universal, Inc.
                                                                               Warner-Tamerlane Publishing Corp. / W Chappell Music Corp. d/b/a WC Music Corp.
1005 Animals                                PA0002049044; PA0002115150         / Universal Music Corp.
                                            EU0000569377; RE0000874669;
1006 Anything For My Baby                   EP0000371874                       Intersong U.S.A., Inc. / PolyGram Publishing, Inc.
                                                                               Universal Music Corp. / Warner-Tamerlane Publishing Corp. / W Chappell Music
1007 Bad Decisions                          PA0002065683; PA0002046639         Corp. d/b/a WC Music Corp.

1008   Beautiful Mistake                    PA0001768463; PA0001784146         Warner-Tamerlane Publishing Corp. / Songs of Universal, Inc. / Universal Music Corp.
1009   Bitches & Sisters                    PA0001104652; PA0001147401         W Chappell Music Corp. d/b/a WC Music Corp. / Universal Music Corp.
1010   Black America Again                  PA0002077281; PA0002071035         Unichappell Music, Inc. / Universal Music Corp.
1011   Blue Magic                           PA0001590362                       W Chappell Music Corp. d/b/a WC Music Corp. / Universal Music Corp.
1012   Body Moves                           PA0002073619; PA0002087671         Warner-Tamerlane Publishing Corp. / Songs of Universal, Inc.

1013 Breaking Point                         PA0001768463; PA0001784145         Warner-Tamerlane Publishing Corp. / Songs of Universal, Inc. / Universal Music Corp.
                                            EU0000569376
1014 C'mon And Love Me                      EP0000371873                       Intersong U.S.A., Inc. / PolyGram Publishing, Inc.
                                                                               Warner-Tamerlane Publishing Corp. / W Chappell Music Corp. d/b/a WC Music Corp.
1015 Cake By The Ocean                      PA0002083982; PA0002070625         / Songs of Universal, Inc.
                                                                               Songs of Universal, Inc. / Universal Music Corp. / W Chappell Music Corp. d/b/a WC
1016 Can You Do This                        PA0001899761; PA0001913576         Music Corp.
                                                                               W Chappell Music Corp. d/b/a WC Music Corp. / Universal Music Corp. /
1017 Can't Knock The Hustle                 PA0001072927; PA0001268550         Universal/MCA Music Publishing Pty. Limited
1018 Daughters                              PA0001809856; PA0002067624         Unichappell Music, Inc. / Universal Music Corp. / Universal Music – Z Tunes LLC
                                                                               Warner-Tamerlane Publishing Corp. / W Chappell Music Corp. d/b/a WC Music Corp.
1019 December 4th                           PA0001158344; PA0001245417         / Songs of Universal, Inc. / PolyGram Publishing, Inc.
                                                                               Warner-Tamerlane Publishing Corp. / W Chappell Music Corp. d/b/a WC Music Corp.
1020 DNCE                                   PA0002096709; PA0002087667         / Songs of Universal, Inc.
1021 Don't Know Nothing                     PA0001784067; PA0001726271         W Chappell Music Corp. d/b/a WC Music Corp. / Universal Music – MGB NA LLC
                                                                               Universal Music Corp./ Warner-Tamerlane Publishing Corp. / W Chappell Music
1022 Everyday                               PA0002140481; PA0002065676         Corp. d/b/a WC Music Corp.
1023 Frequency                              PA0002113026                       Warner-Tamerlane Publishing Corp. / Universal Music Corp.
                                                                               Warner-Tamerlane Publishing Corp. / W Chappell Music Corp. d/b/a WC Music Corp.
1024 Genocide                               PA0002013817; PA0002115129         / Universal Music Corp.
                                                                               Warner-Tamerlane Publishing Corp. / W Chappell Music Corp. d/b/a WC Music Corp.
1025 Good Day                               PA0002084029; PA0002087683         / Songs of Universal, Inc.
1026 Good Hit                               PA0001881532; PA0001770239         W Chappell Music Corp. d/b/a WC Music Corp. / Universal Music Corp.
1027 H.A.T.E.U.                             PA0001677862; PA0001677693         W Chappell Music Corp. d/b/a WC Music Corp. / Songs of Universal, Inc.
                                                                               Warner-Tamerlane Publishing Corp. / W Chappell Music Corp. d/b/a WC Music Corp.
1028 Hello Brooklyn 2.0                     PA0001659412                       / PolyGram Publishing, Inc.
                                                                               W Chappell Music Corp. d/b/a WC Music Corp. / Universal Music Corp. /
1029 How Much A Dollar Cost                 PA0001961434; PA0001987469         Universal/MCA Music Publishing Pty. Limited
1030 I Love You This Big                    PA0001763861; PA0001751604         W Chappell Music Corp. d/b/a WC Music Corp. / Songs of Universal, Inc.
                                            EU0000732524; D103; D123;
1031 I Want You                             D143; D163; D183; D203; D223       Intersong U.S.A., Inc. / PolyGram Publishing, Inc.
1032 If I Knew Then                         PA0001694902; PA0001703723         Warner-Tamerlane Publishing Corp. / Songs of Universal, Inc.
                                                                               W Chappell Music Corp. d/b/a WC Music Corp. / Songs of Universal, Inc. / Universal
1033 Inseparable                            PA0001677851; PA0001677703         Music Corp.
1034 Institutionalized                      PA0001961410; PA0001987472         W Chappell Music Corp. d/b/a WC Music Corp. / Universal Music Corp.
                                                                               Universal Music Corp. / Warner-Tamerlane Publishing Corp. / W Chappell Music
1035 Into You                               PA0002046635; PA0002065689         Corp. d/b/a WC Music Corp.
1036 It's A Wrap                            PA0001677847; PA0001677768         Unichappell Music, Inc. / Songs of Universal, Inc.
1037 Jewels N' Drugs                        PA0001980183; PA0001893363         Warner-Tamerlane Publishing Corp. / Universal Music Corp.




                                                               Page 17 of 19
Case 1:21-cv-02020-RM-KLM Document 1-2 Filed 07/26/21 USDC Colorado Page 18 of 19
                                          Exhibit B - Musical Compositions



       Track                       Registration No.                   Plaintiff(s)
                                                                      Warner-Tamerlane Publishing Corp. / W Chappell Music Corp. d/b/a WC Music Corp.
1038 Jump                          PA0001840753; PA0001884534         / Universal Music Corp. / Universal Music Publishing Limited
                                   EP0000371868; RE0000910546;
1039 Ladies In Waiting             EU0000569378                       Intersong U.S.A., Inc. / PolyGram Publishing, Inc.
                                   EU0000732522; RE0000891308;
                                   D105; D125; D145; D165; D185;
1040 Ladies Room                   D205; D225                         Intersong U.S.A., Inc. / PolyGram Publishing, Inc.
                                                                      Universal Music Corp. / Warner-Tamerlane Publishing Corp. / W Chappell Music
1041 Let Me Love You               PA0002038833; PA0002065686         Corp. d/b/a WC Music Corp.
                                                                      Warner-Tamerlane Publishing Corp. / W Chappell Music Corp. d/b/a WC Music Corp.
1042 Let's Get High                PA0001271438; PA0001130873         / Universal Music Corp. / Universal/MCA Music Publishing Pty. Limited
1043 Liar Liar                     PA0002157657; PA0001932527         Universal Music Corp. / W Chappell Music Corp. d/b/a WC Music Corp.
1044 Lie To Me                     PA0001867370; PA0001763120         Warner-Tamerlane Publishing Corp. / Songs of Universal, Inc.
                                   PA0001918232; PA0001911258;
1045 Loco De Amor                  PA0001398096                  Warner-Tamerlane Publishing Corp. / PolyGram Publishing, Inc.
                                                                 Warner-Tamerlane Publishing Corp. / W Chappell Music Corp. d/b/a WC Music Corp.
1046 Loose Cannons                 PA0002013888; PA0002115152 / Universal Music Corp.
1047 Love 'Em And Leave 'Em        EU0000732523                  Intersong U.S.A., Inc. / PolyGram Publishing, Inc.
                                                                 W Chappell Music Corp. d/b/a WC Music Corp. / Songs of Universal, Inc. /
1048 Love Game                     PA0001965699                  Universal/MCA Music Publishing Pty. Limited
                                   EU0000569781; RE0000874674;
1049 Love Her All I Can            EP0000371875                  Intersong U.S.A., Inc. / PolyGram Publishing, Inc.
                                   EU0000732526; RE0000891989;
                                   D107; D127; D147; D167; D187;
1050 Makin' Love                   D207; D227                    Intersong U.S.A., Inc. / PolyGram Publishing, Inc.
                                                                 Warner-Tamerlane Publishing Corp. / W Chappell Music Corp. d/b/a WC Music Corp.
1051 Medicine Man                  PA0002049040; PA0002115151 / Songs of Universal, Inc. / Universal Music Corp.
                                   EU0000732527; RE0000891990;
                                   D108; D128; D148; D168; D188;
1052 Mr. Speed                     D208; D228                    Intersong U.S.A., Inc. / PolyGram Publishing, Inc.
                                                                 Warner-Tamerlane Publishing Corp. / Songs of Universal, Inc. / Universal Music – Z
1053 No Introduction               PA0001854012; PA0002067617 Tunes LLC
1054 Nobody's Business             PA0001840757; PA0001884540 W Chappell Music Corp. d/b/a WC Music Corp. / Universal Music Corp.
                                                                 W Chappell Music Corp. d/b/a WC Music Corp. / Songs of Universal, Inc. / Universal
1055 Obsessed                      PA0001677862; PA0001683963 Music Corp.
1056 Often                         PA0001963363; PA0001937975 W Chappell Music Corp. d/b/a WC Music Corp. / Universal Music Corp.
                                                                 Warner-Tamerlane Publishing Corp. / W Chappell Music Corp. d/b/a WC Music Corp.
1057 Pay My Rent                   PA0002069993; PA0002070622 / Songs of Universal, Inc.
                                                                 W Chappell Music Corp. d/b/a WC Music Corp. / Unichappell Music Inc. / Universal
1058 Pour It Up                    PA0001840735; PA0001884531 Music Corp.

1059 Releaser                      PA0002091475                       Warner-Tamerlane Publishing Corp. / Songs of Universal, Inc. / Universal Music Corp.
1060 Ribbon                        PA0001677862; PA0001677697         W Chappell Music Corp. d/b/a WC Music Corp. / Songs of Universal, Inc.
1061 Rock And Roll All Nite        EU0000569381; EP0000371853         Intersong U.S.A., Inc. / PolyGram Publishing, Inc.
                                   EP0000371867; RE0000910545;
1062 Room Service                  EU0000569380;                      Intersong U.S.A., Inc. / PolyGram Publishing, Inc.
1063 Run The World                 PA0001768343; PA0001770458         W Chappell Music Corp. d/b/a WC Music Corp. / Universal Music Corp.
                                   EU0000712496; EU0000732521;
1064 See You In Your Dreams        PAu000048412; RE0000891307         Intersong U.S.A., Inc. / PolyGram Publishing, Inc.
                                                                      Warner-Tamerlane Publishing Corp. / W Chappell Music Corp. d/b/a WC Music Corp.
1065 Send It Up                    PA0001890236                       / PolyGram Publishing, Inc.
1066 She                           EP0000371872; EU0000569780         Intersong U.S.A., Inc. / PolyGram Publishing, Inc.
                                                                      W Chappell Music Corp. d/b/a WC Music Corp. / Universal Music Corp. /
1067 Show Me What You Got          PA0001166214                       Universal/MCA Music Publishing Pty. Limited
                                                                      Songs of Universal, Inc. / Universal Music Corp. / Warner-Tamerlane Publishing Corp.
1068   Side To Side                PA0002236849; PA0002061775         / W Chappell Music Corp. d/b/a WC Music Corp.
1069   Sidewalks                   PA0002085187; PA0002082980         W Chappell Music Corp. d/b/a WC Music Corp. / Songs of Universal, Inc.
1070   Six Feet Under              PA0002085195; PA0002082986         W Chappell Music Corp. d/b/a WC Music Corp. / Universal Music Corp.
1071   Sorry                       PA0002115569; PA0002083542         Warner-Tamerlane Publishing Corp. / Universal Music Corp.
                                                                      W Chappell Music Corp. d/b/a WC Music Corp. / Songs of Universal, Inc. / Universal
1072 Standing O                    PA0001677862; PA0001677765         Music Corp.
1073 Success                       PA0001965644; PA0001626998         W Chappell Music Corp. d/b/a WC Music Corp. / Universal Music – Z Tunes LLC
                                   EU0000732528; RE0000891991;
                                   D111; D131; D151; D170; D191;
1074 Take Me                       D211; D231                         Intersong U.S.A., Inc. / PolyGram Publishing, Inc.
                                                                      W Chappell Music Corp. d/b/a WC Music Corp. / PolyGram Publishing, Inc. /
1075   Takeover                    PA0001038341; PA0001101416         Universal/MCA Music Publishing Pty. Limited / Universal Music – Z Tunes LLC
1076   The Commander               PA0002092366                       Warner-Tamerlane Publishing Corp. / Universal Music Corp.
1077   The Hard Way                PA0001241693; PA0001256869         W Chappell Music Corp. d/b/a WC Music Corp. / Universal Music Corp.
1078   Ticking Bomb                PA0001899726; PA0001913577         Songs of Universal, Inc. / W Chappell Music Corp. d/b/a WC Music Corp.
                                                                      Warner-Tamerlane Publishing Corp. / W Chappell Music Corp. d/b/a WC Music Corp.
1079 Toothbrush                    PA0002069996; PA0002070616         / Songs of Universal, Inc.
1080 Truthfully                    PA0002084071; PA0002087735         Warner-Tamerlane Publishing Corp. / Songs of Universal, Inc.
                                   EU0000569374; RE0000874666;
1081   Two Timer                   EP0000371869                       Intersong U.S.A., Inc. / PolyGram Publishing, Inc.
1082   untitled 07 | 2014 - 2016   PA0002038709; PA0002091468         W Chappell Music Corp. d/b/a WC Music Corp. / Universal Music Corp.
1083   Wake Me Up                  PA0001932520; PA0001899727         Universal Music Corp. / W Chappell Music Corp. d/b/a WC Music Corp.
1084   Wanna Be With You           PA0001913578                       Universal Music – Z Tunes LLC / W Chappell Music Corp. d/b/a WC Music Corp.
1085   Won't Be Long               PA0001867370; PA0001763119         Warner-Tamerlane Publishing Corp. / Songs of Universal, Inc.




                                                      Page 18 of 19
Case 1:21-cv-02020-RM-KLM Document 1-2 Filed 07/26/21 USDC Colorado Page 19 of 19
                                     Exhibit B - Musical Compositions



    Track                     Registration No.                   Plaintiff(s)
                                                                 Warner-Tamerlane Publishing Corp. / W Chappell Music Corp. d/b/a WC Music Corp.
1086 Zoom                     PA0002091680; PA0002087730         / Songs of Universal, Inc.




                                                 Page 19 of 19
